 



Exhibit 10.6.11
STATE OF NEW JERSEY
DEPARTMENT OF HUMAN SERVICES
DIVISION OF MEDICAL ASSISTANCE AND HEALTH SERVICES
AND
AMERIGROUP NEW JERSEY, INC.
AGREEMENT TO PROVIDE HMO SERVICES
In accordance with Article 7, section 7.11.2A and 7.11.2B of the contract
between AMERIGROUP New Jersey, Inc. and the State of New Jersey, Department of
Human Services, Division of Medical Assistance and Health Services (DMAHS),
effective date October 1, 2000, all parties agree that the contract shall be
amended, effective July 1, 2006, as follows:


 



--------------------------------------------------------------------------------



 



1.   Preface/Preamble — Page ii, iii — revised   2.   Article 1, “Definitions”
section — for the following definition:

  •   Certificate of Authority (revised)     •   Children’s Health Care Coverage
Program (deleted)     •   Comprehensive Orthodontic Treatment (revised)     •  
DHSS (revised)     •   Dual Eligible (new)     •   HCFA (deleted)     •   Health
Maintenance Organization (revised)     •   New Jersey State Plan or State Plan
(revised)     •   NJ FamilyCare Plan H (revised)

    shall be amended as reflected in the relevant pages of Article 1 attached
hereto and incorporated herein.   3.   Article 2, “Conditions Precedent”
Sections A, G, G(1) and H shall be amended as reflected in Article 2,
Sections A, G, G(1) , and H attached hereto and incorporated herein.   4.  
Article 4, “Provision of Health Care Services” Sections 4.1.1(L); 4.1.1(R)
(new); 4.1.2(A)9; 4.1.2(A)24; 4.1.2(A)27; 4.1.3(A)4; 4.1.3(A)7; 4.1.3(A)10;
4.1.6(A)14; 4.1.6(B)1; 4.1.7(B)2; 4.2.4(B)9 (new); 4.6.2(P); 4.6.2(Q)2;
4.6.4(C)4; 4.7.2(A)2; 4.7.2(A)8 (new); 4.7.2(A)9 (new); 4.7.4(B)9; 4.8.8(A)1(a);
4.8.8(A)2(a); 4.8.8(E)7; 4.8.8(1); 4.8.8(J)6; 4.8.8(K); 4.8.8(K)2, 3, 4;
4.8.8(L); 4.8.8(L)2, 3, 4; 4.8.8(M)3; 4.9.1(A); 4.9.1(B); 4.9.1(G)2; 4.9.1(M)
(new); 4.9.2; 4.9.2(E) (deleted); and 4.9.3(B)3 (new) shall be amended as
reflected in Article 4, Sections 4.1.1(L); 4.1.1(R); 4.1.2(A)9; 4.1.2(A)24;
4.1.2(A)27; 4.1.3(A)4; 4.1.3(A)7; 4.1.3(A)10; 4.1.6(A)14;

 



--------------------------------------------------------------------------------



 



    4.1.6(B)1; 4.1.7(B)2; 4.2.4(B)9; 4.6.2(P); 4.6.2(Q)2; 4.6.4(C)4; 4.7.2(A)2;
4.7.2(A)8; 4.7.2(A)9; 4.7.4(B)9; 4.8.8(A)1(a); 4.8.8(A)2(a); 4.8.8(E)7;
4.8.8(1); 4.8.8(J)6; 4.8.8(K); 4.8.8(K)2, 3, 4; 4.8.8(L); 4.8.8(L)2, 3, 4;
4.8.8(M)3; 4.9.1(A); 4.9.1(B); 4.9.1(G)2; 4.9.1(M); 4.9.2; 4.9.2(E); and
4.9.3(B)3 attached hereto and incorporated herein.   5.   Article 5, “Enrollee
Services” Sections 5.3.1(A)3; 5.3.2(G) (new); 5.5(G)1(b); 5.5(H); 5.5(J); 5.6(B)
(deleted); 5.8.2(S); 5.10.2(D); 5.15.1(A), 5.15.2(B)9; 5.15.2(C)4; 5.16.2(A)1
and 5.16.2(A)12 shall be amended as reflected in Article 5, Sections 5.3.1(A)3;
5.3.2(G); 5.5(G)1(b); 5.5(H); 5.5(J); 5.6(B); 5.8.2(S); 5.10.2(D); 5.15.1(A);
5.15.2(B)9; 5.15.2(C)4; 5.16.2(A)1 and 5.16.2(A)12 attached hereto and
incorporated herein.   6.   Article 6, “Provider Information” Sections 6.2(A)13
and 6.5(E) shall be amended as reflected in Article 6, Sections 6.2(A)13 and
6.5(E) attached hereto and incorporated herein.   7.   Article 7, “Terms and
Conditions” Sections 7.2(B)7, 8, 11; 7.12(C)3; 7.14(A); 7.14(A)5, 7; 7.14(G)2;
7.16.2; 7.16.7(A)3; 7.20.8 (new); 7.21; 7.26(F); 7.30(A); 7.30(A)1; 7.30(A)3
(new); 7.37(A); 7.38.2(A)5 and 7.38.2(1) (new) shall be amended as reflected in
Article 7, Sections 7.2(B)7, 8, 11; 7.12(C)3; 7.14(A); 7.14(A)5, 7; 7.14(G)2;
7.16.2; 7.16.7(A)3; 7.20.8; 7.21; 7.26(F); 7.30(A); 7.30(A)1; 7.30(A)3; 7.37(A);
7.38.2(A)5 and 7.38.2(1) attached hereto and incorporated herein.   8.  
Article 8, “Financial Provisions,” Sections 8.2.1; 8.2.1(C); 8.3.2; 8.4.1;
8.4.1(A); 8.5.2.7; 8.5.4; 8.6; 8.7(C); 8.8(C) and 8.8(D) shall be amended as
reflected in Article 8, Sections 8.2.1; 8.2.1(C); 8.3.2; 8.4.1; 8.4.1(A);
8.5.2.7; 8.5.4; 8.6; 8.7(C); 8.8(C) and 8.8(D) attached hereto and incorporated
herein.

 



--------------------------------------------------------------------------------



 



9.   Appendix, Section A, “Reports”

  •   A.4.1 — Provider Network File, Attachment A;     •   A.4.3 — Network
Accessibility Analysis — A.5, B;     •   A.7.2 — Fraud and Abuse — added
Section C to table;     •   A.7.3 — Table 1 — Medicaid Enrollment by Primary
Care Provider — revised     •   A.7.11 — Table 9 — Semi Annual Utilization and
Medical Expenditures Summary;     •   A.7.18 — Table 16 — Ratio of Prior
Authorizations Denied to Requested;     •   A.7.21 — Contractor Financial
Reporting Manual for Medicaid/NJ FamilyCare Rate Cell Grouping Costs — revised;

shall be amended as reflected in Appendix, Section A, A.4.1; A.4.3; A.7.2,
A.7.3; A.7.11; A.7.18 and A.7.21 attached hereto and incorporated herein.

10.   Appendix, Section B, “Reference Materials”

  •   B.3.2 — Data File Resource Guide;     •   B.4.15 — Hysterectomy and
Sterilization Procedures and Consent Forms     shall be amended as reflected in
Appendix, Section B, B.3.2 and B.4.15 attached hereto and incorporated herein.

11.   Appendix, Section C, “Capitation Rates” shall be revised as reflected in
SFY 2006 Capitation Rates attached hereto and incorporated herein.

 



--------------------------------------------------------------------------------



 



All other terms and conditions of the October 1, 2000 contract and subsequent
amendments remain unchanged except as noted above.
The contracting parties indicate their agreement by their signatures.

              AMERIGROUP
      State of New Jersey Department New Jersey, Inc.
     
of Human Services
 
           
BY:
          BY: Ann Clemency Kohler
 
           
 
            TITLE: President & CEO       TITLE: Director, DMAHS
 
            DATE: 5/26/06       DATE:
 
            APPROVED AS TO FORM ONLY        
 
            Attorney General        
 
            State of New Jersey        
 
           
BY:
           
 
           
 
                      Deputy Attorney General        
 
            DATE:        

 



--------------------------------------------------------------------------------



 



CONTRACT
BETWEEN
STATE OF NEW JERSEY
DEPARTMENT OF HUMAN SERVICES
DIVISION OF MEDICAL ASSISTANCE AND HEALTH SERVICES
AND
                                                                       
         , CONTRACTOR
Amended 7/1/2006

 



--------------------------------------------------------------------------------



 



STATE OF NEW JERSEY
DEPARTMENT OF HUMAN SERVICES
DIVISION OF MEDICAL ASSISTANCE AND HEALTH SERVICES
AND
                                                            
CONTRACT TO PROVIDE SERVICES
This comprehensive risk and non-risk contract is entered into this
                     day of                     , and is effective on the
                     day of                      between the Department of Human
Services, which is in the executive branch of state government, the state agency
designated to administer the Medicaid program under Title XIX of the Social
Security Act, 42 U.S.C. 1396 et seq. pursuant to the New Jersey Medical
Assistance Act, N.J.S.A. 30:4D-l et seq. and the State Child Health Insurance
Program under Title XXI of the Social Security Act, 42 U.S.C. 1397aa et seq.,
pursuant to the Children’s Health Care Coverage Act, PL 1997, c.272 (also known
as ‘NJ KidCare”), pursuant to Family Care Health Coverage Act, P.L. 2005, c.156
(also known as “NJ FamilyCare”) whose principal office is located at P.O. Box
712, in the City of Trenton, New Jersey hereinafter referred to as the
“Department” and
                                                                                ,
a federally qualified/ state defined health maintenance organization (HMO) which
is a New Jersey, profit/nonprofit corporation, certified to operate as an HMO by
the State of New Jersey Department of Banking and Insurance and whose principal
corporate office is located at                                         , in the
City of
                                                                                ,
County of                     , New Jersey, hereinafter referred to as the
“contractor”.
WHEREAS, the contractor is engaged in the business of providing prepaid,
capitated comprehensive health care services pursuant to N.J.S.A. 26:2J-1 et
seq. as well as non-risk administrative services for certain beneficiary groups;
and
WHEREAS, the Department, as the state agency designated to administer a program
of medical assistance for eligible persons under Title XIX of the Social
Security Act (42 U.S.C. Sec. 1396, et seq., also known as “Medicaid”), for
eligible persons under the Family Care Health Coverage Act (P.L. 2005, c.156)
and for children under Title XXI of the Social Security Act (42 U.S.C. Sec.
1397aa, et seq., also known as “State Child Health Insurance Program”), is
authorized pursuant to the federal regulations at 42 C.F.R. 434 to provide such
a program through an HMO and is desirous of obtaining the contractor’s services
for the benefit of persons eligible for Medicaid/NJ FamilyCare; and
WHEREAS, the Division of Medical Assistance and Health Services (DMAHS), is the
Division within the Department designated to administer the medical assistance
program, and the Department’s functions as regards all Medicaid/NJ FamilyCare
program benefits provided through the contractor for Medicaid/NJ FamilyCare
eligible enrolled in the contractor’s plan.

 



--------------------------------------------------------------------------------



 



NOW THEREFORE, in consideration of the contracts and mutual covenants herein
contained, the Parties hereto agree as follows:

1.   PREAMBLE

Governing Statutory and Regulatory Provisions: This contract and all renewals
and modifications are subject to the following laws and all amendments thereof:
Title XIX and Title XXI of the Social Security Act, 42 U.S.C. 1396 et. seq., 42
U.S.C. 1397aa et seq., the New Jersey Medical Assistance Act and the Medicaid,
and NJ KidCare and NJ FamilyCare State Plans approved by CMS (N.J.S.A. 30:4D- 1
et seq.; 8 et seq.); federal and state Medicaid and State Child Health
Insurance, and NJ FamilyCare regulations, other applicable federal and state
statutes, and all applicable local laws and ordinances.

 



--------------------------------------------------------------------------------



 



Care Management—a set of enrollee-centered, goal-oriented, culturally relevant,
and logical steps to assure that an enrollee receives needed services in a
supportive, effective, efficient, timely, and cost-effective manner. Care
management emphasizes prevention, continuity of care, and coordination of care,
which advocates for, and links enrollees to, services as necessary across
providers and settings. Care management functions include 1) early
identification of enrollees who have or may have special needs, 2) assessment of
an enrollee’s risk factors, 3) development of a plan of care, 4) referrals and
assistance to ensure timely access to providers, 5) coordination of care
actively linking the enrollee to providers, medical services, residential,
social, and other support services where needed, 6) monitoring, 7) continuity of
care, and 8) follow-up and documentation.
Centers for Medicare and Medicaid Services (CMS)—formerly the Health Care
Financing Administration (HCFA) within the U.S. Department of Health and Human
Services.
Certificate of Authority—a license granted by the New Jersey Department of
Banking and Insurance to operate an HMO in compliance with N.J.S.A. 26:2J-l et.
seq.
Children with Special Health Care Needs—those children who have or are at
increased risk for chronic physical, developmental, behavioral, or emotional
conditions and who also require health and related services of a type and amount
beyond that required by children generally.
Chronic Illness—a disease or condition of long duration (repeated inpatient
hospitalizations, out of work or school at least three months within a
twelve-month period, or the necessity for continuous health care on an ongoing
basis), sometimes involving very slow progression and long continuance. Onset is
often gradual and the process may include periods of acute exacerbation
alternating with periods of remission.
Clinical Peer—a physician or other health care professional who holds a
non-restricted license in New Jersey and is in the same or similar specialty as
typically manages the medical condition, procedure, or treatment under review.
CNM or Certified Nurse Midwife—a registered professional nurse who is legally
authorized under State law to practice as a nurse-midwife, and has completed a
program of study and clinical experience for nurse-midwives or equivalent.
CNP or Certified Nurse Practitioner—a registered professional nurse who is
licensed by the New Jersey Board of Nursing and meets the advanced educational
and clinical practice requirements beyond the two to four years of basic nursing
education required of all registered nurses.

 



--------------------------------------------------------------------------------



 



CNS or Clinical Nurse Specialist—a person licensed to practice as a registered
professional nurse who is licensed by the New Jersey State Board of Nursing or
similarly licensed and certified by a comparable agency of the state in which
he/she practices.
Cold Call Marketing—any unsolicited personal contact with a potential enrollee
by an employee or agent of the contractor for the purpose of influencing the
individual to enroll with the contractor. Marketing by an employee of the
contractor is considered direct; marketing by an agent is considered indirect.
Commissioner—the Commissioner of the New Jersey Department of Human Services or
a duly authorized representative.
Complaint—a protest by an enrollee as to the conduct by the contractor or any
agent of the contractor, or an act or failure to act by the contractor or any
agent of the contractor, or any other matter in which an enrollee feels
aggrieved by the contractor, that is communicated to the contractor and that
could be resolved by the contractor within five (5) business days, except for
urgent situations, and as required by the exigencies of the situation.
Complaint Resolution—completed actions taken to fully settle a complaint to the
DMAHS’ satisfaction.
Comprehensive Orthodontic Treatment—the utilization of fixed orthodontic
appliances (bands/brackets and arch wires) to improve the craniofacial
dysfunction and/or dentofacial deformity of the patient. Active orthodontic
treatment begins when tooth extractions are initiated as the result of and in
conjunction with an authorized orthodontic treatment plan.
Comprehensive Risk Contract—a risk contract that covers comprehensive services,
that is, inpatient hospital services and any of the following services, or any
three or more of the following services:

1.   Outpatient hospital services.   2.   Rural health clinic services.   3.  
FQHC services.   4.   Other laboratory and X-ray services.   5.   Nursing
facility (NF) services.   6.   Early and periodic screening, diagnosis and
treatment (EPSDT) services.   7.   Family planning services.   8.   Physician
services.   9.   Home health services.

Condition—a disease, illness, injury, disorder, or biological or psychological
condition or status for which treatment is indicated.


 



--------------------------------------------------------------------------------



 



DFD—the Division of Family Development, within the New Jersey Department of
Human Services that administers programs of financial and administrative support
for certain qualified individuals and families.
DHHS or HHS—United States Department of Health and Human Services of the
executive branch of the federal government, which administers the Medicaid
program through the Centers for Medicare and Medicaid Services (CMS).
DHSS—the New Jersey Department of Health and Senior Services in the executive
branch of New Jersey State government. Its role and functions are delineated
throughout the contract.
Diagnostic Services—any medical procedures or supplies recommended by a
physician or other licensed practitioner of the healing arts, within the scope
of his or her practice under State law, to enable him or her to identify the
existence, nature, or extent of illness, injury, or other health deviation in an
enrollee.
Director—the Director of the Division of Medical Assistance and Health Services
or a duly authorized representative.
Disability—a physical or mental impairment that substantially limits one or more
of the major life activities for more than three months a year.
Disability in Adults—for adults applying under New Jersey Care Special Medicaid
Programs and Title II (Social Security Disability Insurance Program) and for
adults applying under Title XVI (the Supplemental Security Income [SS] program),
disability is defined as the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental
impairment(s) which can be expected to result in death or which has lasted or
can be expected to last for a continuous period of not less than 12 months.
Disability in Children—a child under age 18 is considered disabled if he or she
has a medically determinable physical or mental impairment(s) which results in
marked and severe functional limitations that limit the child’s ability to
function independently, appropriately, and effectively in an age-appropriate
manner, and can be expected to result in death or which can be expected to last
for 12 months or longer.
Disenrollment—the removal of an enrollee from participation in the contractor’s
plan, but not from the Medicaid program.
Division of Developmental Disabilities (DDD)—a Division within the New Jersey
Department of Human Services that provides evaluation, functional and
guardianship services to eligible persons. Services include residential
services, family support, contracted day programs, work opportunities, social
supervision, guardianship, and referral services.
Division of Disability Services (DDS)—a Division within the Department of Human
Services that promotes the maximum independence and participation of people with
disabilities in community life. The DDS administers seven Medicaid waiver
programs, the work incentives Medicaid buy-in program, the New Jersey personal
assistance services

 



--------------------------------------------------------------------------------



 



program (PASP) and the New Jersey cash and counseling demonstration program.
Division or DMAHS—the New Jersey Division of Medical Assistance and Health
Services within the Department of Human Services which administers the contract
on behalf of the Department.
Drug Utilization Review (DUR)—the process whereby the medical necessity is
determined for a drug that exceeds a DUR standard prospectively (prior to a drug
being dispensed) or retrospectively (after a drug has been dispensed).
Prospective DUR shall utilize established prior authorization procedures as
described in Article 4. Retrospective DUR shall utilize telephonic or written
interventions with prescribers to determine medical necessity for prescribed
medications.
Dual Eligible—individual covered by both Medicaid and Medicare.
Durable Medical Equipment (DME)—equipment, including assistive technology,
which: a) can withstand repeated use; b) is used to service a health or
functional purpose; c) is ordered by a qualified practitioner to address an
illness, injury or disability; and d) is appropriate for use in the home or work
place/school.
DYFS—the Division of Youth and Family Services, within the New Jersey Department
of Human Services, whose responsibility is to ensure the safety of children and
to provide social services to children and their families. DYFS enrolls into
Medicaid financially eligible children under its supervision who reside in
DYFS-supported substitute living arrangements such as foster care and certain
subsidized adoption placements.
DYFS Residential Facilities—include Residential Facilities, Teaching Family
Homes, Juvenile Family In-Crisis Shelters, Children’s Shelters, Transitional
Living Homes, Treatment Homes Programs, Alternative Home Care Program, and Group
Homes.
Early and Periodic Screening, Diagnosis and Treatment (EPSDT)—a Title XIX
mandated program that covers screening and diagnostic services to determine
physical and mental defects in enrollees under the age of 21, and health care,
treatment, and other measures to correct or ameliorate any defects and chronic
conditions discovered, pursuant to Federal Regulations found in Title XIX of the
Social Security Act.
Early and Periodic Screening, Diagnosis and Treatment/Private Duty Nursing
(EPSDT/PDN) Services—the private duty nursing services provided to all eligible
EPSDT beneficiaries under 21 years of age who live in the community and whose
medical condition and treatment plan justify the need. Private duty nursing
services are provided in the community only, and not in hospital inpatient or
nursing facility settings. See Appendix B 4.1 for eligibility requirements.
Effective Date of Contract—shall be October 1, 2000.


 



--------------------------------------------------------------------------------



 



some other person. It includes any act that constitutes fraud under applicable
federal or State law. (See 42 C.F.R. § 455.2)
Full Time Equivalent—the number of personnel with the same job title and
responsibilities who, in the aggregate, perform work equivalent to a singular
individual working a 40-hour work week.
Good Cause—reasons for disenrollmment or transfer that include failure of the
contractor to provide services including physical access to the enrollee in
accordance with contract terms, enrollee has filed a grievance and has not
received a response within the specified time period or enrollee has filed a
grievance and has not received satisfaction. See Article 5.10.2 for more detail.
Governing Body—a managed care organization’s Board of Directors or, where the
Board’s participation with quality improvement issues is not direct, a
designated committee of the senior management of the managed care organization.
Grievance—means an expression of dissatisfaction about any matter or a complaint
that is submitted in writing, or that is orally communicated and could not be
resolved within five (5) business days of receipt.
Grievance System—means the overall system that includes grievances and appeals
at the contractor level and access to the State fair hearing process.
Group Model—a type of HMO operation similar to a group practice except that the
group model must meet the following criteria: (a) the group is a separate legal
entity, (i.e. administrative entity) apart from the HMO; (b) the group is
usually a corporation or partnership; (c) members of the group must pool their
income; (d) members of the group must share medical equipment, as well as
technical and administrative staff; (e) members of the group must devote at
least 50 percent of their time to the group; and (f) members of the group must
have “substantial responsibility” for delivery of health services to HMO
members, within four years of qualification. After that period, the group may
request additional time or a waiver in accordance with federal regulations at 42
C.F.R. Section 110.104(2), Subpart A.
Health Benefits Coordinator (HBC)—the external organization under contract with
the Department whose primary responsibility is to assist Medicaid eligible
individuals in contractor selection and enrollment.

 



--------------------------------------------------------------------------------



 



Health Care Professional—a physician or other health care professional if
coverage for the professional’s services is provided under the contractor’s
contract for the services. It includes podiatrists, optometrists, chiropractors,
psychologists, dentists, physician assistants, physical or occupational
therapists and therapist assistants, speech-language pathologists, audiologists,
registered or licensed practical nurses (including nurse practitioners, clinical
nurse specialists, certified registered nurse anesthetists, and certified nurse
midwives), licensed certified social workers, registered respiratory therapists,
and certified respiratory therapy technicians.
Health Care Services—are all preventive and therapeutic medical, dental,
surgical, ancillary (medical and non-medical) and supplemental benefits provided
to enrollees to diagnose, treat, and maintain the optimal well-being of
enrollees provided by physicians, other health care professionals,
institutional, and ancillary service providers.
Health Insurance—private insurance available through an individual or group plan
that covers health services. It is also referred to as Third Party Liability.
Health Maintenance Organization (HMO)—any entity which contracts with providers
and furnishes at least basic comprehensive health care services on a prepaid
basis to enrollees in a designated geographic area pursuant to N.J.S.A. 26:2J-l
et seq., and with regard to this contract is either:

  A.   A Federally Qualified HMO; or     B.   Meets the State Plan’s definition
of an HMO which includes, at a minimum, the following requirements:

  1.   It is organized primarily for the purpose of providing health care
services;     2.   It makes the services it provides to its Medicaid enrollees
as accessible to them (in terms of timeliness, amount, duration, and scope) as
the services are to non-enrolled Medicaid eligible individuals within the area
served by the HMO;     3.   It makes provision, satisfactory to the Division and
Departments of Banking and Insurance, against the risk of insolvency, and
assures that Medicaid enrollees will not be liable for any of the HMO’s debts if
it does become insolvent; and     4.   It has a Certificate of Authority granted
by the State of New Jersey to operate in all or selected counties in New Jersey.

HEDIS—Health Plan Employer Data and Information Set.
HIPAA—Health Insurance Portability and Accountability Act.
Incurred-But-Not-Reported (IBNR)—estimate of unpaid claims liability, includes

 



--------------------------------------------------------------------------------



 



received but unpaid claims.
Indicators—the objective and measurable means, based on current knowledge and
clinical experience, used to monitor and evaluate each important aspect of care
and service identified.
Individual Health Care Plan (IHCP)—a multi-disciplinary plan of care for
enrollees with special needs who qualify for a higher level of care management
based on a ordinarily covered services for all other Medicaid enrollees, are
appropriate for the age and health status of the individual and that the service
will aid the overall physical and mental growth and development of the
individual and the service will assist in achieving or maintaining functional
capacity.
Medically Needy (MN) Person or Family—a person or family receiving services
under the Medically Needy Program.
Medicare—the program authorized by Title XVIII of the Social Security Act to
provide payment for health services to federally defined populations.
Medicare+Choice Organization—an entity that contracts with CMS to offer a
Medicare+Choice plan pursuant to 42 U.S.C. §1395w-27.
Member—an enrolled participant in the contractor’s plan; also means enrollee.
Minority Populations—Asian/Pacific Islanders, African-American/Black, Hispanic/
Latino, and American Indians/Alaska Natives.
MIS—management information system.
Multilingual—at a minimum, English and Spanish and any other language which is
spoken by 200 enrollees or five percent of the enrolled Medicaid population of
the contractor’s plan, whichever is greater.
NCQA—the National Committee for Quality Assurance.
Newborn—an infant born to a mother enrolled in a contractor’s plan at the time
of birth.
New Jersey State Plan or State Plan—the DHS/DMAHS document, filed with and
approved by CMS, that describes the New Jersey Medicaid/NJ FamilyCare program.
N.J.A.C.—New Jersey Administrative Code.
NJ FamilyCare Plan A—means the State-operated program which provides
comprehensive managed care coverage to:

•   Uninsured children below the age of 19 with family incomes up to and
including 133 percent of the federal poverty level;   •   Children under the age
of one year and pregnant women eligible under the New Jersey Care... Special
Medicaid Programs;

 



--------------------------------------------------------------------------------



 



•   Pregnant women up to 200 percent of the federal poverty level;   •   AFDC
eligibles who are in work-related extensions.

In addition to covered managed care services, eligibles under this program may
access certain other services which are paid fee-for-service by the State and
not covered under this contract.


 



--------------------------------------------------------------------------------



 



In addition to covered managed care services, eligibles under these programs may
access certain services which are paid fee-for-service and not covered under
this contract.
NJ FamilyCare Plan H—means the State-operated program which provides managed
care administrative services coverage to uninsured:

•   Adults and couples without dependent children under the age of 19 with
family incomes up to and including 100 percent of the federal poverty level;   •
  Adults and couples without dependent children under the age of 23 years, who
do not qualify for AFDC Medicaid, with family incomes up to and including
250 percent of the federal poverty level.   •   Restricted alien parents over
21 years of age not including pregnant women.

Plan H eligibles will be identified by a capitation code. Capitation codes drive
the service package. The Program Status Code drives the cost-sharing
requirements.
Any of the Program Status Codes listed below can include restricted alien
parents. Therefore, it is necessary to rely on the capitation code to identify
Plan H eligibles. Eligibles with incomes above 150 percent of the federal
poverty level are required to participate in cost sharing in the form of monthly
premiums and copayments for most services. These groups are identified by the
program status code (PSC) indicated below. For clarity, the program status codes
related to Plan H non-cost sharing groups are also listed.

      PSC     Cost Sharing   No Cost Sharing 498 (w/corresponding   380, 310,
320, 330, 410, 420, cap code)   430, 470, 497 (with 701   corresponding cap
codes) 700 763

NJ FamilyCare Plan I—means the State-operated program that provides certain
benefits on a fee-for-service basis through the DMAHS for Plan D
parents/caretakers with a program status code of 380.
N.J.S.A.—New Jersey Statutes Annotated.
Non-Covered Contractor Services—services that are not covered in the
contractor’s benefits package included under the terms of this contract.
Non-Covered Medicaid Services—all services that are not covered by the New
Jersey Medicaid State Plan.
Non-Participating Provider—a provider of service that does not have a contract
with the contractor.

 



--------------------------------------------------------------------------------



 



ARTICLE TWO: CONDITIONS PRECEDENT

  A.   This contract shall be with qualified, established HMOs operating in New
Jersey through a Certificate of Authority for the Medicaid/NJ FamilyCare line of
business approved by the New Jersey Department of Banking and Insurance. The
contractor shall receive all necessary authorizations and approvals of
governmental or regulatory authorities to operate in the service/enrollment
areas as of the effective date of operations.     B.   The contractor shall
ensure continuity of care and full access to primary, specialty, and ancillary
care as required under this contract and access to full administrative programs
and support services offered by the contractor for all its lines of business
and/or otherwise required under this contract.     C.   The contractor shall, by
the effective date, have received all necessary authorizations and approvals of
governmental or regulatory authorities including an approved Certificate of
Authority (COA) to operate in all counties in a geographic region as defined in
Article 5.1 or shall have an approved (by DMAHS) county phase-in plan defined in
Section H. This Article does not and is not intended to require the contractor
to obtain COAs in all three geographic regions.     D.   Documentation.
Subsequent to the signing date by the contractor but prior to contract execution
by the Department, the Department shall review and approve the materials listed
in a precontracting checklist issued by the DMAHS.     E.   Readiness Review.
The Department will, prior to the signing date, conduct a readiness review of
the areas set forth in Section B.2,3 of the Appendices to generally assess the
contractor’s readiness to begin operations and issue a letter to the contractor
that conveys its findings and any changes required before contracting with the
Department.     F.   This contract, as well as any attachments or appendices
hereto shall only be effective, notwithstanding any provisions in such contract
to the contrary, upon the receipt of federal approval and approval as to form by
the Office of the Attorney General for the State of New Jersey.

G.   The contractor shall remain in compliance with the following conditions
which shall satisfy the Departments of Banking and Insurance, and Human Services
prior to this contract becoming effective:

  1.   The contractor shall maintain an approved certificate of authority to
operate as a health maintenance organization in New Jersey from the Department
of Banking and Insurance for the Medicaid/NJ FamilyCare population.

 



--------------------------------------------------------------------------------



 



  2.   The contractor shall comply with and remain in compliance with minimum
net worth and fiscal solvency and reporting requirements of the
Department of Banking and Insurance, the Department of Human Services, the
federal government, and this contract.     3.   The contractor shall provide
written certification of new written contracts for all providers other than
FQHCs and shall provide copies of fully executed contracts for new contracts
with FQHCs on a quarterly basis.     4.   If insolvency protection arrangements
change, the contractor shall notify the DMAHS sixty (60) days before such change
takes effect and provide written copy of DOBI approval.

H.   County Expansion Phase-In Plan. If the contractor does not have an approved
COA for each of the counties in a designated region, the contractor shall submit
to DMAHS a county expansion phase-in plan for review and approval by DMAHS prior
to the execution of this contract. The plan shall include detailed information
of:

  •   The region and names of the counties targeted for expansion;     •  
Anticipated dates of the submission of the COA modification to DOBI (with copies
to DMAHS);     •   Anticipated date of approval of the COA;     •   Anticipated
date for full operations in the region;     •   Anticipated date for initial
beneficiary enrollment in each county     The phase-in plan shall indicate when
full expansion into a region shall be completed. All expansions are subject to
approval by DMAHS, The contractor shall maintain full coverage for each county
in each region in which the contractor operates for the duration of this
contract.

L.   No court order, administrative decision, or action by any other
instrumentality of the United States Government or the State of New Jersey or
any other state is outstanding which prevents implementation of this contract.  
J.   Net Worth

 



--------------------------------------------------------------------------------



 



  1.   The contractor shall maintain a minimum not worth in accordance with
N.J.A.C. Title 8:38.11 et seq.     2.   The Department shall have the right to
conduct targeted financial audits of the contractor’s Medicaid/NJ FamilyCare
line of business. The contractor shall provide the Department with financial
data, as requested by the Department, within a timeframe specified by the
Department.

K.   The contractor shall comply with the following financial operations
requirements:

  1.   A contractor shall establish and maintain:

    a.   An office in New Jersey, and     b.   Premium and claims accounts in a
New Jersey qualified bank as approved by DOBI.

    2.   The contractor shall have a fiscally sound operation as demonstrated
by:

    a.   Maintenance of a minimum net worth in accordance with DOBI requirements
(total line of business) and the requirements outlined in G and J above and
Article 8.2.     b.   Maintenance of a net operating surplus for Medicaid/NJ
FamilyCare line of business. If the contractor fails to earn a net operating
surplus during the most recent calendar year or does not maintain minimum net
worth requirements on a quarterly basis, it shall submit a plan of action to
DMAHS within the time frame specified by the Department. The plan is subject to
the approval of DMAHS. It shall demonstrate how and when minimum net worth will
be replenished and present marketing and financial projections. These shall be
supported by suitable back-up material. The discussion shall include possible
alternate funding sources, including invoking of corporate parental guarantee.
The plan will include:

  i.   A detailed marketing plan with enrollment projections for the next two
years.     ii.   A projected balance sheet for the next two years.     iii.   A
projected statement of revenues and expenses on an accrual basis for the next
two years.     iv.   A statement of cash flow projected for the next two years.
    v.   A description of how to maintain capital requirements and replenish net
worth,     vi.   Sources and timing of capital shall be specifically identified.

  3.   The contractor may be required to obtain prior to this contract and
maintain "Stop-Loss" insurance, pursuant to provisions in Article 8.3.2.

 



--------------------------------------------------------------------------------



 



  4.   The contractor shall obtain prior to this contract and maintain for the
duration of this contract, any extension thereof or for any period of liability
exposure, protection against insolvency pursuant to provisions in G above and
Article 8.2.

L.   Certifications- The contractor shall comply with required certifications,
program integrity and prohibited affiliation requirements of 42 CFR 438 subpart
H as a condition for receiving payment under this contract. Data that must be
certified include, but are not limited to, enrollment data, encounter data, and
other information specified in this contract.

 



--------------------------------------------------------------------------------



 



years of age with a diagnosis of scoliosis or spina bifida), and laminectomy
(except for children under 18 years of age with a diagnosis of scoliosis). The
Second Opinion program shall be incorporated into the contractor’s medical
procedures and submitted to DMAHS for review and approval.

K.   Unless otherwise required by this contract, the contractor shall make no
distinctions with regard to the provision of services to Medicaid and NJ
FamilyCare enrollees and the provision of services provided to the contractor’s
non-Medicaid/NJ FamilyCare enrollees.

L.   DMAHS may intercede on an enrollee’s behalf when DMAHS deems it appropriate
for the provision of medically necessary services and to assist enrollees with
the contractor’s operations and procedures which may cause undue hardship for
the enrollee. The contractor shall respond (i.e. acknowledgement of Division
request, status updates, and/or plan of action) to DMAHS requests for
information or documentation within three (3) business days or earlier depending
on the medical exigencies of the case. Failure to provide the information or
documentation may result in a notice of deficiency to the contractor and
potential imposition of sanctions. In the event of a difference in
interpretation of contractually required service provision between the
Department and the contractor, the Department’s interpretation shall prevail
until a formal decision is reached, if necessary.

M.   An enrollee who seeks self-initiated care from a non-participating provider
without referral/authorization shall be held responsible for the cost of care.
The enrollee shall be fully informed of the requirement to seek care when it is
available within the network and the consequences of obtaining unauthorized
out-of-network care for covered services.

N.   Protection of Enrollee — Provider Communications. Health care professionals
may not be prohibited from advising their patients about their health status or
medical care or treatment, regardless of whether this care is covered as a
benefit under the contract,

O.   Medical or Dental Procedures. For procedures that may be considered either
medical or dental such as surgical procedures for fractured jaw or removal of
cysts, the contractor shall establish written policies and procedures clearly
and definitively delineated for all providers and administrative staff,
indicating that either a physician specialist or oral surgeon may perform the
procedure and when, where, and how authorization, if needed, shall be promptly
obtained.

P.   Out-of-Network Services. If the contractor is unable to provide in-network
necessary services, covered under the contract to a particular enrollee, the
contractor must adequately and timely cover those services out-of-network for
the enrollee, for as long as the contractor is unable to provide them
in-network.

Q.   Termination of Benefits. For benefits terminated at the direction of the
State, the contractor shall be responsible for previously authorized services
for a period of sixty (60) days after the effective date of termination.

 



--------------------------------------------------------------------------------



 



  R.   The contractor is not required to pay for non-HMO covered benefits.
However, if the contractor does pay for non-HMO covered benefits in error, the
Division shall have the right to not reimburse the contractor for those costs.

4.1.2 BENEFIT PACKAGE

  A.   The following categories of services shall be provided by the contractor
for all Medicaid and NJ FamilyCare Plans A, B, and C enrollees, except where
indicated. See Section B.4.1 of the Appendices for complete definitions of the
covered services,

  1.   Primary and Specialty Care by physicians and, within the scope of
practice and in accordance with State certification/licensure requirements,
standards and practices, by Certified Nurse Midwives, Certified Nurse
Practitioners, Clinical Nurse Specialists, and Physician Assistants     2.  
Preventive Health Care and Counseling and Health Promotion     3.   Early and
Periodic Screening, Diagnosis, and Treatment (EPSDT) Program Services        
For NJ FamilyCare Plans B and C participants, coverage includes early and
periodic screening and diagnosis medical examinations, dental, vision, hearing,
and lead screening services. It includes only those treatment services
identified through the examination that are available under the contractor’s
benefit package or specified services under the FFS program.     4.   Emergency
Medical. Care     5.   Inpatient Hospital Services including acute care
hospitals, rehabilitation hospitals, and special hospitals.     6.   Outpatient
Hospital Services     7.   Laboratory Services [Except routine testing related
to administration of Clozapine and the other psychotropic drugs listed in
Article 4.1.4B for non-DDD clients.]     8.   Radiology Services — diagnostic
and therapeutic     9.   Prescription Drugs (legend and non-legend covered by
the Medicaid program) — For payment method for Protease Inhibitors, certain
other anti-retrovirals, blood clotting factors VIII and IX, and coverage of
protease inhibitors and certain other anti-retrovirals under NJ FamilyCare, see
Article 8. Exception: not a contractor-covered benefit for the ABD population:
and other dual eligible individuals Identified by cap codes pertaining to
enrollees with Medicare.

 



--------------------------------------------------------------------------------



 



  10.   Family Planning Services and Supplies     11.   Audiology     12.  
Inpatient Rehabilitation Services     13.   Podiatrist Services     14.  
Chiropractor Services     15.   Optometrist Services     16.   Optical
Appliances     17.   Hearing Aid Services     18.   Home Health Agency Services
— Not a contractor-covered benefit for the ABD population. All other services
provided to an enrollee in the horn; including but not limited to pharmacy (not
applicable to the ABD population) and DME services, are the contractor’s fiscal
and medical management responsibility.     19.   Hospice Services-are covered in
the community as well as in institutional settings. Room and board services are
included only when services are delivered in an institutional (non private
residence) setting.     20.   Durable Medical Equipment (DME)/Assistive
Technology Devices in accordance with existing Medicaid regulations.     21.  
Medical Supplies     22.   Prosthetics and Orthotics including certified shoe
provider.     23.   Dental Services     24.   Organ Transplants — includes donor
and recipient costs. Exception: The contractor will not be responsible for
transplant-related donor and recipient inpatient hospital costs for an
individual placed on a transplant list while in the Medicaid FFS program prior
to initial enrollment into the contractor’s plan. The contractor shall be
responsible for transplant- related donor and recipient inpatient hospital costs
for an individual placed on a transplant list or becomes eligible for a
transplant while enrolled in managed care prior to disenrollment to the Medicaid
FFS program within two months of the transplant.     25.   Transportation
Services for any contractor-covered service or non- contractor covered service
including ambulance, mobile intensive care units (MICUs) and invalid coach
(including lift equipped vehicles)

 



--------------------------------------------------------------------------------



 



  27.   Mental Health/Substance Abuse Services for enrollees who are clients of
the Division of Developmental Disabilities. Exception — partial care services
are not covered by the contractor. Partial hospitalization is a
contractor-covered service for DDD clients.     B.   Conditions Altering Mental
Status. Those diagnoses which are categorized as altering the mental status of
an individual but are of organic origin shall be part of the contractor’s
medical, financial and care management responsibilities for all categories of
enrollees. These include the diagnoses in the following ICD-9-CM Series:

         
1.
  290.0   Senile dementia, simple type
2.
  290.1   Presenile dementia
3.
  290.10   Presenile dementia, uncomplicated
4.
  290.11   Presenile dementia with delerium
5.
  290.12   Presenile dementia with delusional features
6.
  290.13   Presenile dementia with depressive features
7.
  290.2   Senile dementia with delusional or depressive features
8.
  290.20   Senile dementia with delusional features
9.
  290.21   Senile dementia with depressive features
10.
  290.3   Senile dementia with delerium
11.
  290.4   Arteriosclerotic dementia
12.
  290.40   Arteriosclerotic dementia, uncomplicated
13.
  290.41   Arteriosclerotic dementia with delirium
14.
  290.42   Arteriosclerotic dementia with delusional features
15.
  290.43   Arteriosclerotic dementia with depressive features
16.
  290.8   Other specific senile psychotic conditions
17.
  290.9   Unspecified senile psychotic condition
18.
  291.1   Alcohol amnestic syndrome
19.
  291.2   Other alcoholic dementia
20.
  292.82   Drug induced dementia
21.
  292.83   Drug-induced amnestic syndrome
22.
  292.9   Unspecified drug induced mental disorders
23.
  293.0   Acute delirium
24.
  293.1   Subacute delirium
25.
  293.8   Other specific transient organic mental disorders
26.
  293.81   Organic delusional syndrome
27.
  293.82   Organic hallucinosis syndrome
28.
  293.83   Organic affective syndrome
29.
  293.84   Organic anxiety syndrome
30.
  294.0   Amnestic syndrome
31.
  294.1   Dementia in conditions classified elsewhere
32.
  294.8   Other specified organic brain syndromes (chronic)
33.
  294.9   Unspecified organic brain syndrome (chronic)
34.
  305.1   Non-dependent abuse of drugs - tobacco
35.
  310.0   Frontal lobe syndrome
36.
  310.2   Postconcussion syndrome

 



--------------------------------------------------------------------------------



 



         
37.
  310.8   Other specified nonpsychotic mental disorder following organic brain
damage
38.
  310.9   Unspecified nonpsychotic mental disorder following organic brain
damage

In addition, the contractor shall retain responsibility for delivering all
covered Medicaid mental health/substance abuse services (except partial care
services) to enrollees who are clients of the Division of Developmental
Disabilities (referred to as “clients of DDD”). Articles Four and Five contain
further information regarding clients of DDD.

4.1.3   SERVICES REMAINING IN FEE-FOR-SERVICE PROGRAM AND MAY NECESSITATE
CONTRACTOR ASSISTANCE TO THE ENROLLEE TO ACCESS THE SERVICES

  A.   The following services provided by the New Jersey Medicaid program under
its State plan shall remain in the fee-for-service program but may require
medical orders by the contractor’s PCPs/providers. These services shall not be
included in the contractor’s capitation.

  1.   Personal Care Assistant Services (not covered for NJ FamilyCare Plans B
and C)     2.   Medical Day Care (not covered for NJ FamilyCare Plans B and C)  
  3.   Outpatient Rehab — Physical therapy, occupational therapy, and speech
pathology services (For NJ FamilyCare Plans B & C enrollees, limited to 60 days
per therapy per year)     4.   Elective, induced abortions and related services
including surgical procedure, cervical dilation, insertion of cervical dilator,
anesthesia including para cervical block, history and physical examination on
day of surgery; lab tests including PT, PTT, OB Panel (includes hemogram,
platelet count, hepatitis B surface antigen, rubella antibody, VDRL, blood
typing ABO and Rh, CBC and differential), pregnancy test, urinalysis and urine
drug screen, glucose and electrolytes; routine venipuncture; ultrasound,
pathological examination of aborted fetus; Rhogam and its administration.      
  Note: spontaneous abortions/miscarriages, such as those included under ICD-9
diagnosis codes 632, 634.0-634.99, 637.0-637.99 are not elective/induced
abortions.     5.   Transportation — lower mode (not covered for NJ FamilyCare
Plans B and C)     6.   Sex Abuse Examinations

 



--------------------------------------------------------------------------------



 



  7.   Services Provided by New Jersey MH/SA and DYFS Residential Homes. For
enrollees living in residential facilities group homes where ongoing care is
provided, contractor shall cooperate with the medical, nursing, or
administrative staff person designated by the facility to ensure that the
enrollees have timely and appropriate access to contractor providers as needed
and to coordinate care between those providers and the facility’s employed or
contracted providers of health services. Medical care required by these
residents remains the contractor’s responsibility providing the contractor’s
provider network and facilities are utilized.     8.   Family Planning Services
and Supplies when furnished by a non-participating provider.     9.   Home
health agency services for the ABD population.     10.   Prescription drugs
(legend and non-legend covered by the Medicaid program) for the ABD population
and other dual eligible individuals.

  B.   Dental Services. For those dental services specified below that are
initiated by a Medicaid non-managed care provider prior to first time managed
care enrollment, an exemption from contractor-covered services based on the
initial managed care enrollment date will be provided and the services paid by
Medicaid FFS. The exemption shall only apply to those beneficiaries who have
initially received these services during the 60 or 120 day period immediately
prior to the initial managed care enrollment date.

  1.   Procedure Codes to be paid by Medicaid FFS up to 60 days after first time
managed care enrollment:

                         
 
    02710       02792       03430  
 
    02720       02950       05110  
 
    02721       02952       05120  
 
    02722       02954       05211  
 
    02750       03310       05211-52  
 
    02751       03320       05212  
 
    02752       03330       05212-52  
 
    02790       03410-22       05213  
 
    02791       03411       05214  

  2.   Procedure Codes to be paid by Medicaid FFS up to 120 days from date of
last preliminary extractions after patient enrolls in the MCO (applies to tooth
codes 5 - 12 and 21 — 28 only):         05130
05130-22
05140
05140-22

 



--------------------------------------------------------------------------------



 



  13.   Prescription drugs, excluding over-the-counter drugs___Exception: See
Article 8 regarding Protease Inhibitors and other anti-retrovirals.     14.  
Dental Services — Limited to preventive dental services for children under the
age of 12 years, including oral examinations, x-rays, oral prophylaxis, topical
application of fluorides, and sealants. Exception — comprehensive orthodontia
treatment services shall be provided, through completion of required services,
for any enrollee under the age of 19 years whose orthodontia services were
initiated while enrolled with the contractor as a Medicaid, NJ FamilyCare Plan
A, B, or C enrollee. The contractor shall not be responsible for orthodontia
services to a Plan D enrollee under the age of 19 years old that were initiated
while that individual was enrolled with another contractor. The enrollee must
continue enrollment in the HMO where services were initiated until those
services were completed or until the member loses Medicaid/NJ FamilyCare
eligibility. Active treatment begins with the placement of the orthodontic
appliances (banding) or the extraction of teeth as part of an authorized
comprehensive orthodontic treatment plan. Cases that were authorized before
reassignment to Plan D but active treatment was not initiated until after
reassignment to Plan D do not qualify for continuation of care.     15.  
Podiatrist Services — Excludes routine hygienic care of the feet, including the
treatment of corns and calluses, the trimming of nails, and other hygienic care
such as cleaning or soaking feet, in the absence of a pathological condition    
16.   Prosthetic appliances — -Limited to the initial provision of a prosthetic
device that temporarily or permanently replaces all or part of an external body
part lost or impaired as a result of disease, injury, or congenital defect.
Repair and replacement services are covered when due to congenital growth.    
17.   Private duty nursing — Only when authorized by the contractor     18.  
Transportation Services — Limited to ambulance for medical emergency only    
19.   Well child care including immunizations, lead screening and treatments    
20.   Maternity and related newborn care     21.   Diabetic supplies and
equipment

 



--------------------------------------------------------------------------------



 



  B.   Services Available To NJ FamilyCare Plan D Under Fee-For-Service. The
following services are available to NJ FamilyCare Plan D enrollees under
fee-for-service:

  1.   Elective, induced abortion services     2.   Outpatient Rehabilitation
Services — Physical therapy, Occupational therapy, and Speech therapy for
non-chronic conditions and acute illnesses and injuries. Limited to treatment
for a 60-day (that is, 60 business days) consecutive period per incident of
illness or injury beginning with the first day of treatment per contract year.
Speech therapy services rendered for treatment of delays in speech development,
unless resulting from disease, injury or congenital defects are not covered.    
3.   Inpatient hospital services for mental health, including psychiatric
hospitals, limited to 35 days per year     4.   Outpatient benefits for
short-term, outpatient evaluative and crisis intervention, or home health mental
health services, limited to 20 visits per year

  a.   When authorized by the Division of Medical Assistance and Health
Services, one (1) mental health inpatient day may be exchanged for up to four
(4) home health visits or four (4) outpatient services, including partial care.
This is limited to an exchange of up to a maximum of 10 inpatient days for a
maximum of 40 additional outpatient visits.     b.   When authorized by the
Division of Medical Assistance and Health Services, one (1) mental health
inpatient day may be exchanged for two (2) days of treatment in partial
hospitalization up to the maximum number of covered inpatient days.

  5.   Inpatient and outpatient services for substance abuse are limited to
detoxification.

  C.   Exclusions. The following services are not covered for NJ FamilyCare Plan
D participants either by the contractor or the Department:

  1.   Non-medically necessary services     2.   Intermediate Care
Facilities/Mental Retardation     3.   Private duty nursing unless authorized by
the contractor     4.   Personal Care Assistant Services     5.   Medical Day
Care Services     6.   Chiropractic Services     7.   Dental services except
preventive dentistry for children under age 12

 



--------------------------------------------------------------------------------



 



  8.   Prescription drugs, excluding over-the-counter drugs. Exception: See
Article 8 regarding Protease Inhibitors and other anti-retrovirals.     9.  
Transportation Services — Limited to ambulance for medical emergency only    
10.   Diabetic supplies and equipment     11.   DME — limited benefit, only
covered when medically necessary part of inpatient hospital discharge plan —
(see Appendix, Section B.4.1 for list of covered items)     12.   Family
Planning Services, including medical history and physical examination (including
pelvic and breast), diagnostic and laboratory tests, drugs and biologicals,
medical supplies and devices, counseling, continuing medical supervision,
continuity of care and genetic counseling.         Services provided primarily
for the diagnosis and treatment of infertility, including sterilization
reversals, and related office (medical and clinic) visits, drugs, laboratory
services, radiological and diagnostic services and surgical procedures are not
covered by the NJ FamilyCare program. Obtaining family planning services from
providers outside the contractor’s provider network is not available for NJ
FamilyCare Plan H enrollees.

  B.   Services Available To NJ FamilyCare Plan H Under Fee-For-Service. The
following services are available to NJ FamilyCare Plan H enrollees under
fee-for-service:

  1.   Outpatient mental health services, limited to 60 days per calendar year.
    2.   Elective, induced abortion services

  C.   Exclusions. The following services not covered for NJ FamilyCare Plan H
participants either by the contractor or the Department include, but are not
limited to:

  1.   Non-medically necessary services.     2.   Intermediate Care
Facilities/Mental Retardation     3.   Private duty nursing     4.   Personal
Care Assistant Services     5.   Medical Day Care Services     6.   Chiropractic
Services     7.   Dental services     8.   Orthotic devices     9.   Targeted
Case Management for the chronically ill     10.   Residential treatment center
psychiatric programs     11.   Religious non-medical institutions care and
services

 



--------------------------------------------------------------------------------



 



  c.   It is strongly encouraged that the contractor publish the formulary on
its internet website.

  7.   If the formulary includes generic equivalents, the contractor shall
provide for a brand name exception process for prescribers to use when medically
necessary. For MCSA enrollees, the contractor should implement a mandatory
generic drug substitution program consistent with Medicaid program requirements.
    8.   The contractor shall establish and maintain a procedure, approved by
DMAHS, for internal review and resolution of complaints, such as timely access
and coverage issues, drug utilization review, and claim management based on
standards of drug utilization review.     9.   The contractor shall limit
negative changes to the formulary (e.g., remove a drug, impose step therapy,
etc.) to four times annually, unless urgent circumstances require more timely
action, such as drag manufacturer’s removal of a drug from the market due to
patient safety concerns.

  C.   Pharmacy Lock-In Program. The contractor shall implement for MCO and MCSA
enrollees a pharmacy lock-in program including policies, procedures and criteria
for establishing the need for the lock-in which must be prior approved by DMAHS
and must include the following components to the program:

  1.   Enrollees shall be notified prior to the lock-in and must be permitted to
choose or change pharmacies for good cause     2.   A seventy-two (72)-hour
emergency supply of medication at pharmacies other than the designated lock-in
pharmacy shall be permitted to assure the provision of necessary medication
required in an interim/urgent basis when the assigned pharmacy does not
immediately have the medication.     3.   Care management and education
reinforcement of appropriate medication/pharmacy use shall be provided. A plan
for an education program for enrollees shall be developed and submitted for
review and approval.     4.   The continued need for lock-in shall be
periodically (at least every two years) evaluated by the contractor for each
enrollee in the program.     5.   Prescriptions from all participating
prescribers shall be honored and may not be required to be written by the PCP
only.     6.   The contractor shall fill medications prescribed by mental
health/substance abuse providers, subject to the limitations described in
Article 4,4C.     7.   The contractor shall submit quarterly reports on Pharmacy
Lock-1n participants. See Section A.7.17 of the Appendices (Table 15).

 



--------------------------------------------------------------------------------



 



    (if these data are collected and reported to DOBI, a copy of the report
should be submitted also to DMAHS) the following clinical indicator measures:

      HEDIS   Report Period Reporting Set Measures   by Contract Year
Childhood Immunization Status
  annually
Adolescent Immunization Status
  annually
Well-Child Visits in first 15 months of life
  annually
Well-Child Visits in the 3rd, 4th, 5th and 6th year of life
  annually
Adolescent Well-Care Visits
  annually
Prenatal and Postpartum Care
  annually
Breast Cancer Screening
  annually
Cervical Cancer Screening
  annually
Use of Appropriate Medications for People with Asthma
  annually
Comprehensive Diabetes Care
  annually

  Q.   Quality Improvement Projects (QIPs). The contractor shall participate in
QIPs defined annually by the State with input from the contractor. The State
will, with input from the contractor and possibly other MCEs, define measurable
improvement goals and QIP-specific measures which shall serve as the focus for
each QIP. The contractor shall be responsible for designing and implementing
strategies for achieving each QIP’s objectives. At the beginning of each
contract year the contractor shall present a plan for designing and implementing
such strategies, which shall receive approval from the State prior to
implementation. The contractor shall then submit semiannual progress reports
summarizing performance relative to each of the objectives of each contract
year.         The QIPs shall be completed annually and shall include the areas
identified below, The external review organization (ERO) under contract with DHS
shall prepare a final report for year one that will contain data, using
State-approved sampling and measurement methodologies, for each of the measures
below, Changes in required QIPs shall be defined by the DHS and incorporated
into the contract by amendment.         For each measure the DHS will identify a
baseline and a compliance standard. Baseline data, target standards, and
compliance standards shall be established or updated by the State,         If
DHS determines that the contractor is not in compliance with the requirements of
the annual QIP objectives, either based on the contractor’s progress report or
the ERO’s report, the contractor shall prepare and submit a corrective action
plan for DHS approval.

  1.   Well-Child Care (EPSDT)         The QIP for Well-Child Care shall focus
upon achieving compliance with the EPSDT periodicity schedule (See Article 42.6)
in the following priority areas:

 



--------------------------------------------------------------------------------



 



      The QIP for Well-Child Care shall focus upon achieving compliance with the
EPSDT periodicity schedule (See Article 4.2.6) in the following priority areas:

                                  Minimum         Performance   Compliance  
Discretionary Clinical Area   Standard   Standard   Sanction
Age-appropriate
                   
Comprehensive exams
                   
(CMS-specified age groups)
                   
 
                   
< 1 year old
    80 %     60 %   60 - 70%
1 - 2 years old
    80 %     60 %   60 - 70%
3 - 5 years old (at least I visit)
    80 %     65 %   60 - 70%
6 - 9 years old (at least I visit)
    80 %     60 %   60 - 70%
10 - 14 years old (at least 1 visit)
    80 %     60 %   60 - 70%
15 - 18 years old (at least 1 visit)
    80 %     60 %   60 - 70%
19 - 20 years old (at least 1 visit)
    80 %     60 %   60 - 70%
 
                   
Immunizations
                   
2 year olds (HEDIS combined rate)
    80 %     60 %   60 - 70%
 
                   
Annual Dental Visit -
                   
3 - 12 yr olds
    80 %     60 %   60 - 70%
13 - 21 yr olds
    80 %     60 %   60 - 70%
 
                   
Lead screens (under age 3)
    80 %     60 %   60 - 70%
 
                   

  2.   Prenatal Care Birth Outcome         The QIP for Prenatal Care and Birth
Outcome shall focus upon improving birth outcomes and health status of children.
The contractor shall participate in a collaborative project with DMAHS and the
Center for Health Care Strategies (CHCS) to develop and implement this QIP.

 



--------------------------------------------------------------------------------



 



      relocated and cannot be found), may appeal any UM decision resulting in a
denial, termination, or other limitation in the coverage of and access to health
care services in accordance with this contract and as defined in C.2 under the
procedures described in this Article. Such enrollees and providers shall be
provided with a written explanation of the appeal process upon the conclusion of
each stage in the appeal process.     2.   Action means, at a minimum, any of
the following:

  a.   An adverse determination under a utilization review program;     b.  
Denial of access to specialty and other care;     c.   Denial of continuation of
care;     d.   Denial of a choice of provider;     e.   Denial of coverage of
routine patient costs in connection with an approved clinical trial;     f.  
Denial of access to needed drugs;     g.   The imposition of arbitrary
limitation on medically necessary services;     h.   Denial in whole or in part,
of payment for a benefit.     i.   Denial or limited authorization of a
requested service, including the type or level of services;     j.   The
reduction, suspension, or termination of a previously authorized service;     k.
  Failure to provide services in a timely manner (See Article 5.12);
    1.   Denial of a service based on lack of medical necessity.

  3.   Hearings. If the contractor provides a hearing to the enrollee on the
appeal, the enrollee shall have the right to representation. The contractor
shall permit the enrollee to be accompanied by a representative of the
enrollee’s choice to any proceedings and grievances. Such hearing must take
place in community locations convenient and accessible to the enrollee.     4.  
The appeal process shall consist of an informal internal review by the
contractor (stage I appeal), a formal internal review by the contractor (stage 2
appeal), and a formal external review (stage 3 appeal) by an independent
utilization review organization under the DOBI and/or the Medicaid Fair Hearing
process that shall be in accordance with N.J.A.C 10:49 et seq. Stages 1-3
appeals shall be in accordance with N.J.A.C. 8:38-8 with the exception of time
frames stated for stage 2 appeals where, for purposes of this contract, the
contractor may extend the timeframes by up to 14 calendar days if the enrollee
requests the extension or the contractor shows (to the DMAHS’ satisfaction upon
its request) that there is need for additional information and how the delay is
in the enrollee’s interest.     5.   Utilization Management Appeals. Appropriate
clinical personnel shall be involved in the investigation and resolution of all
UM appeals. The processing of all such appeals shall be incorporated in the
contractor’s

 



--------------------------------------------------------------------------------



 



  1.   Encounter Data: The contractor shall prepare and submit encounter data to
DMAHS in accordance with Article 3.9.     2.   Grievance Reports: The contractor
shall provide to DMAHS monthly reports of all grievances in accordance with
Articles 5.15 and the contractor’s approved grievance process included in this
contract. See Section A.7.5 of the Appendices (Table 3).     3.   Appointment
Availability Studies: The contractor shall conduct a review of appointment
availability and submit a report to DMAHS annually. The report must list the
average time that enrollees wait for appointments to be scheduled in each of the
following categories: baseline physical, routine, specialty, and urgent care
appointments. DMAHS must approve the methodology for this review in advance in
writing. The contractor shall assess the impact of appointment waiting times on
the health status of enrollees with special needs.     4.   Twenty-four
(24) Hour Access Report: The contractor shall submit to DMAHS an annual report
describing its twenty-four (24) hour access procedures for enrollees. The report
must include the names and addresses of any answering services that the
contractor uses to provide twenty-four (24) hour access.     5.   The contractor
shall monitor, evaluate, and submit an annual report to DMAHS on the incidence
of HIV/AIDS patients, the impact of the contractor’s program to promote HIV
prevention (Article 4.5.7), counseling, treatment and quality of life outcomes,
mortality rates.     6.   Additional Reports: The contractor shall prepare and
submit such other reports as DMAHS may request. Unless otherwise required by law
or regulation, DMAHS shall determine the timeframe for submission based on the
nature of the report and give the contractor the opportunity to discuss and
comment on the proposed requirements before the contractor is required to submit
such additional reports.     7.   The contractor shall submit to the Division,
on a quarterly basis, documentation of its ongoing internal quality assurance
activities. Such documentation shall include at a minimum:

  a.   Agenda of quality assurance meetings of its medical professionals; and  
  b.   Attendance sheets with attendee signatures.

  8.   Provider Participation Monitoring. The contractor shall ensure that it
monitors its network for bonafide provider participation with the following
minimum, but not limited to, activities:

 



--------------------------------------------------------------------------------



 



  a.   Claims Inactivity The contractor shall review and investigate claims
inactivity of ail PCPs and PCDs for whom there were less than 5600.00 or 10
claims paid (whichever is less) by the contractor in a year to determine actual
participation status,     b.   Monthly Provider Network Spot Checks. The
contractor shall conduct monthly provider network spot checks to verify the
accuracy of its provider network file. The contractor shall survey, at a
minimum, 50% of its specialty provider network (excluding hospital based
specialties) per county. Each monthly survey should be county specific with all
counties in which the contractor operates surveyed at least annually.        
Survey questionnaire shall be designed to verify provider name, including
correct spelling, practice type/specialty, address, phone number, HMO
participation status, office hours, open/closed panel, availability of other
participating physicians/dentists at practice location, and availability of
clinical support staff such as physician assistants, nurse practitioners,
registered nurses, registered dental hygienists, certified dental assistants,
etc. The survey shall also query the ability to accommodate special needs
members.         The contractor shall document corrective actions taken as a
result of spot check responses.

  9.   Annual PCP After-Hour Availability Study. The contractor shall conduct an
annual PCP After-Hour Availability study in order to monitor availability and
accessibility to primary care providers (PCPs). The study shall be designed to
determine a provider’s availability for telephone consultation after regular
business hours.         The contractor shall survey, at a minimum, no less than
25% of its PCP network. The PCPs are to be randomly selected from the
contractor’s provider network file. Providers shall be contacted after business
hours or on weekends. Providers and staff should be asked to identify the system
the office uses for telephone coverage after regular business hours.         A
telephone response should be considered acceptable/unacceptable based on the
following criteria:

      Acceptable — An active provider response, such as:

  1.   Telephone is answered by PCP, office staff, answering service or voice
mail.     2.   The answering service either:

  •   Connects the caller directly to the provider;

 



--------------------------------------------------------------------------------



 



  •   Contacts the PCP on behalf of the caller and the provider returns the
call; or     •   Provides a telephone number where the PCP/covering provider can
be reached.

  3.   The provider’s answering machine message provides a telephone number to
contact the PCP/covering provider.

      Unacceptable:

  1.   The answering service:

  •   Leaves a message for the provider on the PCP/covering provider’s answering
machine; or     •   Responds in an unprofessional manner.

  2.   The provider’s answering machine message:

  •   Instructs the caller to go to the emergency room, regardless of the
exigencies of the situation, for care without enabling the caller to speak with
the provider for non-emergent situations.     •   Instructs the caller to leave
a message for the provider.

  3.   No answer;     4.   Listed number no longer in service;     5.   Provider
no longer participating in the contractor’s network;     6.   On hold for longer
than five (5) minutes;     7.   Answering Service refuses to provide information
for survey;     8.   Telephone lines persistently busy despite multiple attempts
to contact the provider.

      The contractor shall submit a report of the results of the survey and its
corrective action plan to the DMAHS semiannually. The report shall also include
the methodology and sample size used for the survey.

  B.   Clinical areas requiring improvement shall be identified and documented
with a corrective action plan developed and monitored by the State.

  1.   Implementation of remedial/corrective action. The QAPI shall include
written procedures for taking appropriate remedial action whenever, as
determined under the QAPI, inappropriate or substandard services are furnished,
or services that should have been furnished were not. Quality assurance actions
which result in the termination of a medical provider shall be immediately
forwarded by the contractor to DMAHS. Written remedial/corrective action
procedures shall include;

  a.   Specification of the types of problems requiring remedial/corrective
action;

 



--------------------------------------------------------------------------------



 



  j.   American Medical Association;     k.   U.S. Public Health Service;     l.
  World Health Organization; and     m.   Interdisciplinary Council on
Developmental and Learning Disorders.

      For each focused study, the contractor will be notified as to which
standards will be applied.     6.   Validation review of the contractor’s
QM/HEDIS studies required in this contract.     7.   Validation and evaluation
of encounter data.     8.   Health care data analysis.     9.   Monitoring to
ensure enrollees are issued written determinations, including appeal rights and
notification of their right to a Medicaid Fair Hearing as well as a review by
the DOBI IURO.     10.   Ad hoc studies and reviews.     11.   ERO reviews for
dental services include but are not limited to:

  a.   New Jersey licensed Dental Consultants of the ERO will review a random
sample of patient charts and conduct provider interviews. A random number of
patients will receive screening examinations.     b.   Auditors will review
appointment logs, referral logs, health education material, and conduct staff
interviews.     c.   Audit documents will be completed by appropriate
consultant/auditor.

4.8 PROVIDER NETWORK
4.8.1 GENERAL PROVISIONS

  A.   The contractor shall establish and maintain at all ‘times a complete
provider network consisting of traditional providers for primary and specialty
care, including primary care physicians, other approved non-physician primary
care providers, physician specialists, non-physician practitioners, hospitals
(including teaching hospitals), Federally Qualified Health Centers and other
essential community providers/safety-net providers, and ancillary providers. The
provider network shall be reviewed and approved by DMAHS and the sufficiency of
the number of participating providers shall be determined by DMAHS in accordance
with the standards found in Article 4.8.8 “Provider Network Requirements.”    
B.   The contractor shall ensure that its provider network includes, at a
minimum:

  1.   Sufficient number, available and physically accessible, of physician and
non-physician providers of health care to cover all services in the amount,

 



--------------------------------------------------------------------------------



 



      duration, and scope included in the-benefits package under this contract.
The number of enrollees assigned to a PCP shall be decreased by the

 



--------------------------------------------------------------------------------



 



4.8.8 PROVIDER NETWORK REQUIREMENTS

      Provider networks and all provider types within the network shall be
reviewed on a county basis, i.e., must be located within the county except where
indicated. (See also Section 4.8.8.M.) The contractor shall monitor the capacity
of each of its providers and decrease ratio limits as needed to maintain
appointment availability standards.     A.   Primary Care Provider Ratios      
  PCP ratios shall be reviewed and calculated by provider specialty on a county
basis and on an index city basis, i.e., the major city of each county where the
majority of the Medicaid and NJ FamilyCare beneficiaries reside.

  1.   Physician         A primary care physician shall be a General
Practitioner or Family Practitioner, Pediatrician, or Internist.
Obstetricians/Gynecologists and other physician specialists may also participate
as primary care providers providing they participate on the same contractual
basis as all other PCPs and contractor enrollees are enrolled with the
specialists in the same manner and with the same PCP/enrollee ratio requirements
applied.

  a.   1 FTE PCP per 2000 enrollees per contractor; 1 FTE per 3000 enrollees,
cumulative across all contractors.     b.   I FTE PCP per 1000 DD enrollees per
contractor; 1 FTE per 1500 DD enrollees cumulative across all contractors.

  2.   Dentist         The contractor shall include and make available
sufficient number of primary care dentists from the time of initial enrollment
in the contractor’s plan. Pediatric dentists shall be included in the network
and may be both primary care and specialty care providing primary care ratio
limits are maintained.

  a.   1 FTE primary care dentist per 2000 enrollees per contractor; I FTE
primary care dentist per 3500 enrollees, cumulative across all contractors.

  3.   Certified Nurse Midwife (CNM)         If the contractor includes CNMs in
its provider network as PCPs, it shall utilize the following ratios for CNMs as
PCPs.

  a.   1 FTE CNM per 1000 enrollees per contractor; 1 FTE CNM per 1500 enrollees
across all contractors.

 



--------------------------------------------------------------------------------



 



  16.   Neurology — adult     17.   Neurological surgery     18.  
Obstetrics/gynecology     19.   Oncology — adult and pediatric     20.  
Ophthalmology     21.   Orthopedic Surgery     22.   Otolaryngology     23.  
Plastic Surgery     24.   Psychiatry (for clients of DDD)     25.   Pulmonary
Disease — adult and pediatric     26.   Radiation Oncology     27.   Radiology  
  28.   Rheumatology — adult and pediatric     29.   Thoracic surgery     30.  
Urology

  D.   Non-Physician Providers [Non-Institutional File]         The contractor
shall include contracted providers for:

  1.   Chiropractor     2.   Dentists — Required Contracted Providers

  a.   Primary care     b.   Orthodontist     c.   Oral Maxillofacial surgeon

  3.   Optometrist     4.   Podiatrist     5.   Audiologist

  E.   Ancillary Providers [Institutional File]         The contractor shall
include the following contracted providers:

  1.   Durable Medical Equipment     2.   Federally Qualified Health Centers    
3.   School-Based Health Service Programs     4.   Hearing Aid Providers     5.
  Home Health Agency — must be approved on a county-specific basis     6.  
Hospice Agency     7.   Hospitals — inpatient and outpatient services; at least
one licensed, full service acute care hospital, including at least licensed
medical-surgical, pediatric, obstetrical, and critical care services in any
county or service area no greater than 15 miles or 30 minutes driving time,
whichever is less, from 90 percent of enrollees within the county or service
area.     8.   Laboratory with one drawing station per every five mile radius
within a county     9.   Medical Supplier     10.   Optical appliance providers
    11.   Organ Transplant Providers/Centers

 



--------------------------------------------------------------------------------



 



  I.   Provider Network Access Standards and Ratios

                                                        A - Miles per 2   13 -
Miles per 1   Min. No. Per County ’   Capacity Limit Specialty   Urban  
Non-Urban   Urban   Non-urban   Except Where Noted   Per Provider
PCP Children GP
    6       15       2       10       2           1: 2,000
FP
    6       15       2       10       2           1: 2,000
Peds
    6       15       2       10       2           1: 2,000
Adults            GP
    6       15       2       10       2           1: 2,000
FP
    6       15       2       10       2           1: 2,000
IM
    6       15       2       10       2           1: 2,000
CNP/CNS
    6       15       2       10       2           1: 1,000
CNM
    12       25       6       15       2           1: 1;500
Dentist, Primary Care
    6       15       2       10       2           1: 2,000
Allergy
    15       25       10       15       2           1: 75,000
Anesthesiology
    15       25       10       15       2           1: 17,250
Cardiology
    15       25       10       15       2           1: 100,000
Cardiovascular Disease
    15       25       10       15       2           1: 166,000
Chiropractor
    15       25       10       15       1           1: 20,000
Colorectal surgery
    15       25       10       15       2           1: 30,000
Dermatology
    15       25       10       15       2           1: 75,000
Emergency Medicine
    15       25       10       15       2           1: 19,000
Endocrinology
    15       25       10       15       2           1: 143,000
Endodontia
    15       25       I0       15       1 (where available)         1: 30,000
Gastroenterology
    15       25       10       15       2           1: 100,000
General Surgery
    15       25       10       15       2           1: 30,000
Geriatric Medicine
    15       25       10       15       1           1: 10,000
Hematology
    15       25       10       15       2           1: 100,000
Infectious Disease
    15       25       10       15       2           1: 125,000
Neonatology
    15       25       10       15       2           1: 100,000
Nephrology
    15       25       10       15       21           1: 125,000
Neurology
    15       25       10       15       2           1: 100,000
Neurological Surgery
    15       25       10       15       21           1: 166,000
Obstetrics/Gynecology
    15       25       10       15       2           1: 7,100
Oncology
    15       25       10       15       2           1: 100,000
Opthalmology
    15       25       10       15       2           1: 60,000
Optometrist
    15       25       10       15       2           1: 8,000
Oral Surgery
    15       25       10       15       2           1: 20,000
Orthodontia
    15       25       10       15       1           1: 20,000
Orthopedic Surgery
    15       25       10       15       2           1: 28,000
Otolaryngology (ENT)
    15       25       10       15       2           1: 53,000
Periodontia
    15       25       10       15       1 (where available)         1: 30,000
Physical Medicine
    15       25       10       15         (where applicable)         1: 75,000
Plastic Surgery
    15       25       10       15       1           1: 250,000
Podiatrist
    15       25       10       15       2           1: 20,000
Prosthodontia
    15       25       10       15       1 (where available)         1: 30,000
Psychiatrist
    15       25       10       15       2           1: 30,000
Psychologist
    15       25       10       15       —           1: 30,000
Pulmonary Disease
    15       25       10       15       2           1: 100,000
Radiation Oncology
    15       25       10       15       2           1: 100,000
Radiology
    15       25       10       15       2           1: 25,000
Rheumatology
    15       25       10       15       2           1: 150,000
Audiology
    12       25       6       15       2           1: 100,000
Thoracic Surgery
    15       25       10       15       1           1: 150,000
Urology
    15       25       10       15       2           1: 60,000
Fed Qual Health Ctr
                                    1         1/county if available
Hospital
                    15       15                    
Pharmacies
    10       15       5       12                   1: 1,000

 



--------------------------------------------------------------------------------



 



                                                        A - Miles per 2   13 -
Miles per 1   Min. No. Per County ’   Capacity Limit Specialty   Urban  
Non-Urban   Urban   Non-urban   Except Where Noted   Per Provider
Laboratory
    N/A       N/A       7       12       1            
DME/Med Supplies
    12       25       6       15       1         1: 50,000  
Hearing Aid
    12       25       6       15       1         1: 50,000  
Optical Appliance
    12       25       6       15       2         1: 50,000  

 



--------------------------------------------------------------------------------



 



  J.   Geographic Access         The following lists guidelines for urban
geographic access for the DMAHS population. (Standards for non-urban areas are
included in the table in I. above.) The State shall review (and approve)
exceptions on a case-by-case basis to determine appropriateness for each
situation.         For each contractor and for each municipality in each county
in which the contractor is operational, the access shall be reviewed in
accordance with the number and percentage of:

  1.   Beneficiary children who reside within 6 miles of 2 PCPs whose specialty
is Family Practice, General Practice or Pediatrics or 2 CNPs/CNSs; within 2
miles of 1 PCP whose specialty is Family Practice, General Practice or
Pediatrics or 1 CNP or 1 CNS     2.   Beneficiary adults who reside within 6
miles of 2 PCPs whose specialty is Family Practice, General Practice or Internal
Medicine or 2 CNPs or 2 CNSs; within 2 miles of 1 PCP whose specialty is Family
Practice, General Practice or Internal Medicine or 1 CNP or 1 CNS     3.  
Beneficiaries who reside within 6 miles of 2 providers of general dentistry
services; within 2 miles of 1 provider of general dentistry services     4.  
Beneficiaries who reside within 10 miles of 2 pharmacies; within 5 miles of 1
pharmacy     5.   Beneficiaries who reside within 15 miles of at least 2
specialists in each of the following specialties: all physician and dental
specialists, Podiatry, Optometry, Chiropractic; within 10 miles of at least 1
provider in each type of specialty noted above     6.   Beneficiaries who reside
within 20-15 miles of 1 full-service acute care hospital; or 30 minutes driving
time.     7.   Beneficiaries who reside within 12 miles of 2 of each of the
following provider types: durable medical equipment, medical supplier, hearing
aid supplier, optical appliance supplier, certified nurse midwife; within 6
miles of one of each type of provider     8.   Beneficiaries who reside within 7
miles of a laboratory/drawing station.     9.   Beneficiaries with desired
access and average distance to 1, 2 or more providers

 



--------------------------------------------------------------------------------



 



  10.   Beneficiaries without desired access and average distance to 1, 2 or
more providers         Access Standards

  1.   90% of the enrollees must be within 6 miles of 2 PCPs in an urban setting
    2.   85% of the enrollees must be within 15 miles of 2 PCPs in a non-urban
setting     3.   Covering physicians must be within 15 miles in urban areas and
25 miles in non-urban areas.

      Travel Time Standards         The contractor shall adhere to the 30 minute
standard, i.e., enrollees will not live more than 30 minutes away from their
PCPs, PCDs or CNPs/CNSs. The following guidelines shall be used in determining
travel time.

  1.   Normal conditions/primary roads — 20 miles     2.   Rural or mountainous
areas/secondary routes — 20 miles     3.   Flat areas or areas connected by
interstate highways — 25 miles     4.   Metropolitan areas such as Newark,
Camden, Trenton, Paterson, Jersey City — 30 minutes travel time by public
transportation or no more than 6 miles from PCP     5.   Other medical service
providers must also be geographically accessible to the enrollees.     6.  
Exception: SSI or New Jersey Care-ABD enrollees and clients of DDD may choose to
see network providers outside of their county of residence.

  K.   Conditions for Granting Exceptions to the 2000 Ratio Limit for Primary
Care Physicians

  1.   A physician must demonstrate increased office hours and must maintain
(and be present for) a minimum of 20 hours per week in each office.     2.   In
private practice settings where a physician employs or directly works with nurse
practitioners who can provide patient care within the scope of their practices,
the capacity may be increased to I PCP FTE to 3500 enrollees. The PCP must be
immediately available for consultation, supervision or to take over treatment as
needed. Under no circumstances will a PCP relinquish or be relieved of direct
responsibility for all aspects of care of the patients enrolled with the PCP.  
  3.   In private practice settings where a primary care physician employs or is
assisted by other licensed, but non-participating physicians, the capacity may
be increased to 1 PCP FTE to 3500 enrollees.     4.   In clinic practice
settings where a PCP provides direct personal supervision of medical residents
with a New Jersey license to practice medicine in good standing with State Board
of Medical

 



--------------------------------------------------------------------------------



 



      Examiners, the capacity may be increased with the following ratios: 1 PCP
to 2000 enrollees; 1 licensed medical resident per 1100 enrollees. The PCP must
be immediately available for consultation, supervision or to take over treatment
as needed. Under no circumstances will a PCP relinquish or be relieved of direct
responsibility for all aspects of care of the patients enrolled with the PCP.  
  5.   Each provider (physician or nurse practitioner) must provide a minimum of
15 minutes of patient care per patient encounter and be able to provide four
visits per year per enrollee.     6.   The contractor shall submit for prior
approval by DMAHS a detailed description of the PCP’s delivery system to
accommodate an increased patient load, work flow, professional relationships,
work schedules, coverage arrangements, 24 hour access system.     7.   The
contractor shall provide information on total patient load across all plans,
private patients, Medicaid fee-for-service patients, other.     8.   The
contractor shall adhere to the access standards required in the contractor’s
contract with the Department.     9.   There will be no substantiated complaints
or demonstrated evidence of access barriers due to an increased patient load.  
  10.   The Department will make the final decision on the appropriateness of
increasing the ratio limits and what the limit will be.

  L.   Conditions for Granting Exceptions to the 2000 Ratio Limit for Primary
Care Dentists.     1.   A PCD must provide a minimum of 20 hours per week per
office.     2.   In clinic practice settings where a PCD provides direct
personal supervision of dental residents who have a temporary permit from the
State Board of Dentistry in good standing and also dental students, the capacity
may be increased with the following ratios: 1 PCD to 2000 enrollees per
contractor; 1 dental resident per 1000 enrollees per contractor; 1 FTE dental
student per 300 enrollees per contractor. The PCD shall be immediately available
for consultation, supervision or to take over treatment as needed. Under no
circumstances shall a PCD relinquish or be relieved of direct responsibility for
all aspects of care of the patients enrolled with the PCD.     3.   In private
practice settings where a PCD employs or is assisted by other licensed, but
non-participating dentists, the capacity may be increased to 1 PCD FTE to 3500
enrollees.     4.   In private practice settings where a PCD employs dental
hygienists or is assisted by dental assistants, the capacity may be increased to
1 PCD to 3500 enrollees. The PCD shall be immediately available for
consultation, supervision or to take over treatment as needed. Under no
circumstances shall a PCD relinquish or be relieved of direct responsibility for
all aspects of care of the patients enrolled with the PCD.

 



--------------------------------------------------------------------------------



 



  5.   Each PCD shall provide a minimum of 15 minutes of patient care per
patient encounter.     6.   The contractor shall submit for prior approval by
the DMAHS a detailed description of the PCD’s delivery system to accommodate an
increased patient load, work flow, professional relationships, work schedules,
coverage arrangements, 24 hour access system.     7.   The contractor shall
provide information on total patient load across all plans, private patients,
Medicaid fee-for-service patients, other.     8.   The contractor shall adhere
to the access/appointment availability standards required in the contractor’s
contract with the Department.     9.   There must be no substantiated complaints
or demonstrated evidence of access barriers due to an increased patient load.  
  10.   The contractor shall monitor the providers and practices granted an
exception every other month to assure the continued employment of an adequate
number and type of auxiliary personnel described in 4.8.8.L.4 above, to warrant
continuation of the exception.     11.   The contractor shall submit reports to
the DMAHS, bi-monthly, of the additions, deletions or any other change of
auxiliary personnel; and include the names, license numbers, functions and work
schedules of each currently employed auxiliary staff.

  a.   Cardiology, pediatric — In-county alternative: adult cardiovascular
disease; out of county pediatric referral applies to: Cumberland, Gloucester,
Hunterdon, Salem, Somerset, Sussex, Warren.     b.   Colon & Rectal surgeon — A
general surgeon with privileges to perform this surgery may be substituted for a
certified subspecialist in this field of medicine in the following counties:
Cape May, Cumberland, Gloucester, Hunterdon, Morris, Salem, Sussex, Union.    
c.   Endocrinology, adult — In-county alternative: none, refer out of county for
Cape May, Gloucester, Salem, Sussex, Warren.     d.   Endocrinology, pediatric —
In-county alternative: adult endocrinologist; out of county referral for
pediatric endocrinology applies to: Atlantic, Cape May, Cumberland, Gloucester,
Hunterdon, Mercer, Ocean, Salem, Somerset, Sussex, Warren,     e.  
Gastroenterology, pediatric — In-county alternative: adult gastroenterologists;
out of county referral for pediatric gastroenterology applies to: Atlantic,
Burlington, Cape May, Cumberland, Gloucester, Hunterdon, Mercer, Ocean, Salem,
Sussex, Warren.

 



--------------------------------------------------------------------------------



 



  f.   General Surgery, pediatric — In-county alternative: adult general
surgery; out of county referral for pediatrics applies to: Burlington, Cape May,
Cumberland, Gloucester, Hunterdon, Mercer, Morris, Salem, Somerset, Sussex,
Union, Warren.     g.   Geriatrics — In-county alternative: Family Practitioner
or Internist; applies to: Cape May, Cumberland, Gloucester, Mercer, Morris,
Salem, Somerset, Sussex, Warren.     h.   Hematology/Oncology, pediatric —
In-county alternative: none; out of county pediatrics referral applies to:
Burlington, Cape May, Cumberland, Gloucester, Hudson, Hunterdon, Mercer, Ocean,
Salem, Somerset, Sussex, Warren.     i.   Infectious Disease — In-county
alternatives; none; out of county referral applies to: Warren.     j.  
Infectious Disease, pediatric — In-county alternative: Adult infectious disease;
out of county pediatric referral applies to: Atlantic, Burlington, Cape May,
Cumberland, Gloucester, Hunterdon, Ocean, Salem, Somerset, Sussex, Warren.    
k.   Nephrology, adult — In-county alternative: none; refer out of county for
Cape May, Sussex, Warren.

 



--------------------------------------------------------------------------------



 



  l.   Nephrology, pediatric — In-county alternative: adult nephrologist; out of
county pediatric referral applies to: Atlantic, Burlington, Cape May,
Cumberland, Gloucester, Hunterdon, Mercer, Monmouth, Ocean, Passaic, Salem,
Somerset, Sussex, Union, Warren.     m.   Neonatal/Perinatal medicine —
Alternative: none, refer out of county.     n.   Neurological Surgery —
In-county alternative: none; out of county referral applies to: Bergen,
Burlington, Cape May, Cumberland, Gloucester, Hudson, Hunterdon, Morris, Ocean,
Passaic, Salem, Somerset, Sussex, Warren.     o.   Pain Management — In-county
alternative: none; out of county referral applies to: Sussex, Warren.     p.  
Plastic Surgery — In-county alternative: none; out of county referral applies
to: Cape May, Hunterdon, Ocean, Salem, Somerset, Sussex, Warren.     q.  
Pulmonary Disease, pediatric — In-county alternative: Adult pulmonary disease;
out of county pediatric referral applies to: Burlington, Cape May, Cumberland,
Gloucester, Hunterdon, Ocean, Salem, Warren.     r.   Radiation Oncology —
In-county alternative: none; out of county referral applies to: Cape May, Salem,
Sussex, Warren.     s.   Rheumatology — In-county alternative: none; out of
county referral applies to: Salem.     t.   Rheumatology, pediatric — In-county
alternative: adult rheumatology; out of county pediatric referral applies to:
all counties except Bergen and Essex.     u.   Thoracic surgery — In-county
alternative: none, refer out of county for Cape May, Hunterdon, Morris,
Somerset, Sussex, Warren.

4.8.9 DENTAL PROVIDER NETWORK REQUIREMENTS

  A.   The contractor shall establish and maintain a dental provider network,
including primary and specialty care dentists, which is adequate to provide the
full scope of benefits. The contractor shall include general dentists and
pediatric dentists as primary care dentists (PCDs). A system whereby the PCD
initiates and coordinates any consultations or referrals for specialty care
deemed necessary for the treatment and care of the enrollee is preferred.

 



--------------------------------------------------------------------------------



 



  B.   The dental provider network shall include sufficient providers able to
meet the dental treatment requirements of patients with developmental
disabilities. (See Article 4.5.2E for details.)     C.   The contractor shall
ensure the participation of traditional and safety-net providers within an
enrollment area. Traditional providers include private practitioners/entities
who provide treatment to the general population or have participated in the
regular Medicaid program. Safety-net providers include dental education
institutions, hospital-based dental programs, and dental clinics sponsored by
governmental agencies as well as dental clinics sponsored by private
organizations in urban/under-served areas.

4.8.10 GOOD FAITH NEGOTIATIONS

    The State shall, in its sole discretion, waive the contractor’s specific
network requirements in circumstances where the contractor has engaged, or
attempted to engage in good faith negotiations with applicable providers. If the
contractor asks to be waived from a specific networking requirement on this
basis, it shall document to the State’s satisfaction that good faith
negotiations were offered and/or occurred. Nothing in this Article will relieve
the contractor of its responsibility to furnish the service in question if it is
medically necessary, using qualified providers.

4.8.11 PROVIDER NETWORK ANALYSIS

    The contractor shall submit prior to execution of this contract and annually
thereafter a provider network accessibility analysis, using geographic
information system software, in accordance with the specifications found in
Section A.4.3 of the Appendices.

4.9 PROVIDER CONTRACTS AND SUBCONTRACTS
4.9.1 GENERAL PROVISIONS

  A.   Each generic type of provider contract form shall be submitted to the
DMAHS for review and prior approval to ensure required elements are included and
shall have regulatory approval prior to the effective date of the contract. Any
proposed changes to an approved contract form shall be reviewed and prior
approved by the DMAHS and shall have regulatory approval from DOBI prior to the
effective date___The contractor shall comply with all DMAHS procedures for
contract review and approval submission. Letters of Intent are not acceptable.
Memoranda of Agreement (MOAs) shall be permitted only if the MOA automatically
converts to a contract within six (6) months of the effective date and
incorporates by reference all applicable contract provisions contained herein,
including but not limited to Appendix B.7.2, which shall be attached to all
MOAs.     B.   Each proposed subcontracting arrangement or substantial
contractual relationship including all contract documents and any subcontractor
contracts including all

 



--------------------------------------------------------------------------------



 



      provider contract forms shall be submitted to the DMAHS for review and
prior approval to ensure required elements are included and shall have
regulatory approval prior to the effective date. Any proposed change(s) to an
approved subcontracting arrangement including any proposed changes to approved
contract forms shall be reviewed and prior approved by the DMAHS and shall have
regulatory approval from DOBI prior to the effective date. The contractor shall
comply with all DMAHS procedures for contract review and approval submissions.  
  C.   The contractor shall at all times have satisfactory written contracts and
subcontracts with a sufficient number of providers in and adjacent to the
enrollment area to ensure enrollee access to all medically necessary services
listed in Article 4.1. All provider contracts and subcontracts shall meet
established requirements, form and contents approved by DMAHS.     D.   The
contractor, in performing its duties and obligations hereunder, shall have the
right either to employ its own employees and agents or, for the provision of
health care services, to utilize the services of persons, firms, and other
entities by means of sub-contractual relationships.     E.   No provider
contract or subcontract shall terminate or in any way limit the legal
responsibility of the contractor to the Department to assure that all activities
under this contract are carried out. The contractor is not relieved of its
contractual responsibilities to the Department by delegating responsibility to a
subcontractor.     F.   All provider contracts and subcontracts shall be in
writing and shall fulfill the requirements of 42 C.F.R. Part 434 and 42 C.F.R.
Part 438.6 that are appropriate to the service or activity delegated under the
subcontract.

  1.   Provider contracts and subcontracts shall contain provisions allowing
DMAHS and HHS to evaluate through inspection or other means, the quality,
appropriateness and timeliness of services performed under a subcontract to
provide medical services (42 C.F.R. § 434.6(a)(5)).     2.   Provider contracts
and subcontracts shall contain provisions pertaining to the maintenance of an
appropriate record system for services to enrollees. (42 C.F.R. § 434.6(a)(7))  
  3.   Each provider contract and subcontract shall contain sufficient
provisions to safeguard all rights of enrollees and to ensure that the
subcontract complies with all applicable State and federal laws, including
confidentiality. See Section B.7.2 of the Appendices.     4.   Provider
contracts and subcontracts shall include the specific provisions and verbatim
language found in Appendix B.7.2. The verbatim language requirements shall be
used when entering into new provider contracts, new subcontracts, and when
renewing, renegotiating or recontracting with providers and subcontractors with
existing contracts.

 



--------------------------------------------------------------------------------



 



  5.   The contractor shall submit to DMAHS for review and approval prior to
implementation any changes required to comply with HIPAA.

  G.   The contractor shall submit at least annually or 30 days prior to any
changes, lists of names, addresses, ownership/control information of
participating providers and subcontractors, and individuals or entities, which
shall be incorporated in this contract.

  1.   The contractor shall obtain prior DMAHS review and written approval of
any proposed plan for merger, reorganization or change in ownership of the
contractor and approval by the appropriate State regulatory agencies.     2.  
The contractor shall comply with Article 4.9.1.G. I to ensure uninterrupted and
undiminished services to enrollees, to evaluate the ability of the modified
entity to support the provider network, and to ensure that any such change has
no adverse effects on DMAHS’ managed care program and shall comply with the
Departments of Banking and Insurance statutes and regulations.

  H.   The contractor shall demonstrate its ability to provide all of the
services included under this contract through the approved network composition
and accessibility.     I.   The contractor shall not oblige providers to violate
their state licensure regulations.     J.   The contractor shall provide its
providers and subcontractors with a schedule of fees and relevant policies and
procedures at least 30 days prior to implementation.     K.   The contractor
shall arrange for the distribution of informational materials to all its
providers and subcontractors providing services to enrollees, outlining the
nature, scope, and requirements of this contract.     L.   Subcontractor
Delegation. The contractor shall monitor any functions and responsibilities it
delegates to any subcontractor. The contractor shall be accountable for any and
all functions and responsibilities it delegates to a subcontractor. The
contractor shall obtain the prior approval of DMAHS for any such delegation and
shall meet the requirements of 42 C.F.R. § 438.     M.   Outpatient Hospital
Coding. The contractor shall utilize CPT codes for outpatient hospital claims
processing and reimbursement and shall map the codes to the reimbursement. The
contractor shall provide the information in writing/electronically to the
hospitals thirty (30) days prior to the hospital contract’s implementation
and/or prior to any changes.

 



--------------------------------------------------------------------------------



 



4.9.2 CONTRACT SUBMISSION

    The contractor shall submit to DMAHS one complete, fully executed contract
for each type of provider, i.e., primary care physician, physician specialist,
non-physician practitioner, hospital and other health care providers/services
covered under the benefits package, subcontract and the form contract of any
subcontractor’s provider contracts. The use of a signature stamp is not
permitted and shall not be considered a fully executed contract. Contracts shall
be submitted with all attachments, appendices, referenced documents, and with
rate schedules, etc., upon request. A copy of the appropriate completed contract
checklist for DHS, and DOBI shall be attached to each
contract form. Regulatory approval and approval by the Department is required
for each provider contract form and subcontract prior to use. Submission of all
other contracts shall follow the format and procedures described below:

  A.   Copies of the complete fully executed contract with every FQHC.
Certification of the continued in force contracts previously submitted will be
permitted.     B.   Hospital contracts shall list each specific service to be
covered including but not limited to:

  1.   Inpatient services;     2.   Anesthesia and whether professional services
of anesthesiologists and nurse anesthetists are included;     3.   Emergency
room services

  a.   Triage fee — whether facility and professional fees are included;     b.
  Medical screening fee — whether facility and professional fees are included;  
  c.   Specific treatment rates for:

  (1)   Emergent services     (2)   Urgent services     (3)   Non-urgent
services     (4)   Other

  d.   Other — must specify

  4.   Neonatology — facility and professional fees 5. Radiology

  a.   Diagnostic     b.   Therapeutic     c.   Facility fee     d.  
Professional services

  6.   Laboratory — facility and professional services     7.  
Outpatient/clinic services must be specific and address

  a.   School-based health service programs     b.   Audiology therapy and
therapists

  8.   AIDS Centers     9.   Any other specialized service or center of
excellence

 



--------------------------------------------------------------------------------



 



  10.   Hospice services if the hospital has an approved hospice agency that is
Medicare certified.     11.   Home Health agency services if hospital has an
approved home health agency license from the Department of Health and Senior
Services that meets licensing and Medicare certification participation
requirements.     12.   Any other service.

  C.   FQHC contracts:

  1.   Shall list each specific service to be covered.     2.   Shall include
reimbursement schedule and methodology.     3.   Shall include the credentialing
requirements for individual practitioners.     4.   Shall include assurance that
continuation of the FQHC contract is contingent on maintaining quality services
and maintaining the Primary Care Evaluation Review (PCER) review by the federal
government at a good quality level. FQHCs must make available to the contractor
the PCER results annually which shall be considered in the contractor’s QM
reviews for assessing quality of care.

  D.   School-based health service programs:

  1.   Shall list each specific service to be covered.     2.   Shall include
reimbursement schedule and methodology.     3.   Shall include the credentialing
requirements for individual practitioners.

4.9.3 PROVIDER CONTRACT AND SUBCONTRACT TERMINATION

  A.   The contractor shall comply with all the provisions of the New Jersey HMO
regulations at N.J.A.C. 8:38 et seq. regarding provider termination, including
but not limited to the 30 business day prior written notice to enrollees
regarding termination or withdrawal of PCPs and any other physician or provider
from which the member is receiving a course of treatment; continuity of care
requirements; and, in the case of a hospital termination/non-renewal, written
notification within the first fifteen (15) business days of the four month
extension to all contracted providers and members who reside in the county in
which the hospital is located or in an adjacent county within the contractor’s
service area.

 



--------------------------------------------------------------------------------



 



  B.   The contractor shall notify DMAHS at least 45 days prior to the effective
date of suspension, termination, or voluntary withdrawal of a provider or
subcontractor from participation in this program. If the termination was “for
cause,” the contractor’s notice to DMAHS shall include the reasons for the
termination.

  1.   Provider resource consumption patterns shall not constitute “cause”
unless the contractor can demonstrate it has in place a risk adjustment system
that takes into account enrollee health-related differences when comparing
across providers.     2.   The contractor shall assure immediate coverage by a
provider of the same specialty, expertise, or service provision and shall submit
a new contract with a replacement provider to DMAHS 45 days prior to the
effective date.     3.   The contractor shall, on request, provide DMAHS with
periodic updates and information pertaining to specific potential provider
terminations, including status of renegotiation efforts.

  C.   If a primary care provider ceases participation in the contractor’s
organization, the contractor shall provide written notice at least thirty
(30) days from the date that the contractor becomes aware of such change in
status to each enrollee who has chosen the provider as their primary care
provider. If an enrollee is in an ongoing course of treatment with any other
participating provider who becomes unavailable to continue to provide services
to such enrollee and contractor is aware of such ongoing course of treatment,
the contractor shall provide written notice within fifteen days from the date
that the contractor becomes aware of such unavailability to such enrollee. Each
notice shall also describe the procedures for continuing care and choice of
other providers who can continue to care for the enrollee.     D.   All provider
contracts shall contain a provision that states that the contractor shall not
terminate the contract with a provider because the provider expresses
disagreement with a contractor’s decision to deny or limit benefits to a covered
person or because the provider assists the covered person to seek
reconsideration of the contractor’s decision; or because a provider discusses
with a current, former, or prospective patient any aspect of the patient’s
medical condition, any proposed treatments or treatment alternatives, whether
covered by the contractor or not, policy provisions of a plan, or a provider’s
personal recommendation regarding selection of a health plan based on the
provider’s personal knowledge of the health needs of such patients. Nothing in
this Article shall be construed to prohibit the contractor from:

  1.   Including in its provider contracts a provision that precludes a provider
from making, publishing, disseminating, or circulating directly or indirectly or
aiding, abetting, or encouraging the making, publishing, are eligible to enroll
on a voluntary basis. Persons falling into a category under Article 5.3.2 may be
eligible for enrollment exemption, subject to the Department’s review.

 



--------------------------------------------------------------------------------



 



5.3.1 ENROLLMENT EXCLUSIONS

  A.   The following persons shall be excluded from enrollment in the managed
care program:

  1.   Individuals in the following Home and Community-based Waiver programs:
Model Waiver I, Model Waiver II, Model Waiver III, Enhanced Community Options
Waiver, Aids Community Care Alternative Program (ACCAP), Community Care Program
for Elderly and Disabled (CCPED), assisted living programs, ABC Waiver for
Children, Traumatic Brain Injury (TBI), and DYFS Code 65 children.     2.  
Individuals in a Medicaid demonstration program.     3.   Individuals who are
institutionalized in an inpatient psychiatric institution, long term care
nursing facility or in a residential facility including Intermediate Care
Facilities for the Mentally Retarded.     4.   Individuals in the Medically
Needy, Presumptive Eligibility for pregnant women, Presumptive Eligibility for
NJ FamilyCare, Home Care Expansion Program, or PACE program.     5.   Infants of
inmates of a public institution living in a prison nursery.     6.   Individuals
already enrolled in or covered by a Medicare or private HMO that does not have a
contract with the Department to provide Medicaid services.     7.   Individuals
in out-of-state placements.     8.   Full time students attending school and
residing out of the country will be excluded from managed care participation
while in school.     9.   The following types of dual beneficiaries: Qualified
Medicare Beneficiaries (QMBs) not otherwise eligible for Medicaid; Special
Low-Income Medicare Beneficiaries (SLMBs); Qualified Disabled and Working
Individuals (QDWIs); and Qualifying Individuals I and 2.

 



--------------------------------------------------------------------------------



 



  1.   In short-term placements (up to 2 months)     2.   In Special Home
Service Provider (SHSP) homes     3.   Whose doctors do not participate in any
contractor’s plan     4.   Who use many doctors that are not part of the same
MCO     5.   Without a HMO doctor in their area

  G.   ABD non-dually eligible individuals may be exempt on request through a
separate process.

5.4 ENROLLMENT OF MANAGED CARE ELIGIBLES

  A.   Enrollment. The health benefits coordinator (HBC), an agent of DMAHS,
shall enroll Medicaid and NJ FamilyCare applicants. The HBC will explain the
contractors’ programs, answer any questions, and assist eligible individuals or,
where applicable, an authorized person in selecting a contractor. The contractor
may also enroll and directly market to individuals eligible for Aged, Blind, and
Disabled (ABD) benefits, The contractor shall not enroll any other
Medicaid-eligible beneficiary except as described in Article 5.16.1.(A).2.
Except as provided in 5.16, the contractor shall not directly market to or
assist managed care eligibles in completing enrollment forms. The duties of the
HBC will include, but are not limited to, education, enrollment, disenrollment,
transfers, assistance through the contractor’s grievance/appeal process and
other problem resolutions with the contractor, and communications, The duties of
the contractor, when enrolling ABD beneficiaries will include education and
enrollment, as well as other activities required within this contract. The
contractor shall cooperate with the HBC in developing information about its plan
for dissemination to Medicaid/NJ FamilyCare beneficiaries.

 



--------------------------------------------------------------------------------



 



  B.   Individuals eligible under NJ FamilyCare may request an application via a
toll-free number operated under contract for the State, through an outreach
source, or from the contractor, The applications, including ABD applications
taken by the contractor, may be mailed back to a State vendor. Individuals
eligible under Plan A also have the option of completing the application either
via a mail-in process or on site at the county welfare agency. Individuals
eligible under Plan B, Plan C, Plan D, and Plan H have the option of requesting
assistance from the State vendor, the contractor or one of the registered
servicing centers in the community, Assistance will also be made available at
State field offices (e.g. the Medical Assistance Customer Centers) and county
offices (e.g. Offices on Aging for grandparent caretakers).     C.   Automatic
Assignment. Medicaid eligible persons who reside in enrollment areas that have
been designated for mandatory enrollment, who qualify for disenrollment or
termination becomes effective during a hospitalization, the contractor shall be
liable for hospitalization until the date such person is discharged from the
hospital, including any charges for readmission within forty-eight (48) hours of
discharge for the same diagnosis. The contractor shall notify DMAHS within
180 days of initial hospital admission.

  F.   Unless otherwise required by statute or regulation, the contractor shall
not condition any Medicaid/NJ FamilyCare eligible person’s enrollment upon the
performance of any act or suggest in any way that failure to enroll may result
in a loss of Medicaid/NJ FamilyCare benefits.     G.   There shall be no
retroactive enrollment in Managed Care. Services for those beneficiaries during
any retroactive period will remain fee-for-service, except for individuals
eligible under NJ FamilyCare Plans B, C, D, and H who are not eligible until
enrolled in an MCE. Coverage shall continue indefinitely unless this contract
expires or is terminated, or the enrollee is no longer eligible or is deleted
from the contractor’s list of eligible enrollees.

  1.   Exceptions and Clarifications

  a.   The contractor shall be responsible for providing services to an enrollee
unless otherwise notified by DMAHS. In certain situations, retroactive
re-enrollments may be authorized by DMAHS.     b.   Deceased enrollees. If an
enrollee is deceased and appears on the recipient file as active, the contractor
shall promptly notify DMAHS. DMAHS shall recover capitation payments made on a
prorated basis after the date of death. The contractor shall require its
providers to report to the contractor enrollee deaths and dates of death.     c.
  Newborn infants. Coverage of newborn infants shall be the responsibility of
the contractor that covered the mother on the date of birth from the date of
birth and for a minimum of 60 days after the birth, through the period ending at
the end of the month in which the 60th day falls, unless the baby is determined
eligible beyond that point.

 



--------------------------------------------------------------------------------



 



      Any baby that is hospitalized during the first 60 days of life shall
remain the contractor’s responsibility until discharge as well as for any
hospital readmissions within forty-eight (48) hours of discharge for the same
diagnosis (other than “liveborn infant”). The contractor shall notify DMAHS when
a newborn who has been hospitalized and has not been accreted to its enrollment
roster after twelve (12) weeks from the date of birth. DMAHS will take action
with the appropriate CWA to have the infant accreted to the eligibility file and
subsequently the enrollment roster following this notification___(See
Section B.5.1 of

 



--------------------------------------------------------------------------------



 



      who remain enrolled until the end of the month in which the 60th day after
the request falls.

  H.   Enrollment Roster. The enrollment roster and weekly transaction register
generated by DMAHS shall serve as the official contractor enrollment list.
However, enrollment changes can occur between the time when the monthly roster
is produced and capitation payment is made. The contractor shall only be
responsible for the provision and cost of care for an enrollee during the months
on which the enrollee’s name appears on the roster, except as indicated in
Article 8.8. DMAHS shall make available data on eligibility determinations to
the contractor to resolve discrepancies that may arise between the roster and
contractor enrollment files. If DMAHS notifies the contractor in writing of
changes in the roster, the contractor shall rely upon that written notification
in the same manner as the roster. Corrective action shall be limited to one
(1) year from the date that the change was effective.         Enrollment of
Medicaid case. Enrollment shall be for the entire Medicaid case, i.e., all
individuals included under the ten-digit Medicaid identification number (or
12-digit ID number in the case of DYFS population). The contractor shall not
enroll a partial case except at the DMAHS’ sole discretion.     J.   Daily
Enrollment Transactions. In keeping with a schedule established by DMAHS, DMAHS
will process and forward enrollment transactions to the contractor on a daily
basis.     K.   Capitation Recovery. Capitation payments for a full month
coverage shall be recovered from the contractor on a prorated basis when an
enrollee is admitted to a nursing facility for long term care services [Note:
this does not pertain to nursing facility admissions solely for hospice services
or PT, OT, or speech], psychiatric care facility or other institution including
incarceration and the individual is disenrolled from the contractor’s plan on
the day prior to such admission.     L.   Adjustments to Capitation. The monthly
capitation payments shall include all adjustments made by DMAHS for reasons such
as but not limited to retroactive validation as for newborns or retroactive
termination of eligibility as for death, incarceration or institutionalization.
These adjustments will be documented by DMAHS by means of a remittance tape.
With the exception of newborns, DMAHS shall be responsible for fee-for-service
payments incurred by the enrollee during the period prior to actual enrollment
in the contractor’s plan.     M.   The contractor shall cooperate with
established procedures whereby DMAHS and the HBC shall monitor enrollment and
disenrollment practices.     N.   Nothing in this Article or contract shall be
construed to limit or in any way jeopardize a Medicaid beneficiary’s eligibility
for New Jersey Medicaid.

 



--------------------------------------------------------------------------------



 



  O.   DMAHS shall arrange for the determination of eligibility of each
potential enrollee for covered services under this contract and to arrange for
the provision of complete information to the contractor with respect to such
eligibility, including notification whenever an enrollee’s Medicaid/NJ
FamilyCare eligibility is discontinued.     P.   Automatic Re-enrollment. An
individual may be automatically re-enrolled in the contractor’s plan when he/she
was disenrolled solely due to loss of Medicaid eligibility for a period of 2
months or less.

5.6 VERIFICATION OF ENROLLMENT

  A.   The contractor shall be responsible for keeping its network of providers
informed of the enrollment status of each enrollee. The contractor shall be able
to report and ensure enrollment to network providers through electronic means.  
  B.   Providers should not wait more than three (3) minutes to verify
enrollment.

5.7 MEMBER SERVICES UNIT

  A.   Defined. The contractor shall have in place a Member Services Unit to
coordinate and provide services to Medicaid/NJ FamilyCare managed care
enrollees. The services as described in this Article include, but are not
limited to enrollee selection, changes, assignment, and/or reassignment of a
PCP, explanation of benefits, assistance with filing and resolving inquiries,
billing problems, grievances and appeals, referrals, appointment scheduling and
cultural and/or linguistic needs. This unit shall also provide orientation to
contractor operations and assistance in accessing medical and dental care.    
B.   Staff Training. The contractor shall develop a system to ensure that new
and current Member Services staff receive basic and ongoing training and have
expertise necessary to provide accurate information to all Medicaid/NJ
FamilyCare enrollees regarding program benefits and contractor’s procedures.    
C.   Communication-Affecting Conditions. The contractor shall ensure that Member
Services staff have training and experience needed to provide effective services
to



 



--------------------------------------------------------------------------------



 



  N.   A description of the process for referral to specialty and ancillary care
providers and second opinions;     O.   An explanation of the reasons for which
an enrollee may request a change of PCP, the process of effectuating that
change, and the circumstances under which such a request may be denied;     P.  
The reasons and process by which a provider may request an enrollee to change to
a different PCP;     Q.   An explanation of an enrollee’s rights to disenroll or
transfer at any time for cause; disenroll or transfer in the first 90 days after
the latter of the date the individual enrolled or the date they receive notice
of enrollment and at least every twelve (12) months thereafter without cause and
that the lock-in period does not apply to ABD, DDD or DYFS individuals;     R.  
Complaints and Grievances/Appeals

  1.   Procedures for resolving complaints, as approved by the DMAHS;     2.   A
description of the grievance/appeal procedures to be used to resolve disputes
between a contractor and an enrollee, including: the name, title, or department,
address, and telephone number of the person(s) responsible for assisting
enrollees in grievance/appeal resolutions; the time frames and circumstances for
expedited and standard grievances; the right to appeal a grievance determination
and the procedures for filing such an appeal; the time frames and circumstances
for expedited and standard appeals; the right to designate a representative; a
notice that all disputes involving clinical decisions will be made by qualified
clinical personnel; and that all notices of determination will include
information about the basis of the decision and further appeal rights, if any;  
  3.   The contractor shall notify all enrollees in their primary language of
their rights to file grievances and appeal grievance decisions by the
contractor;

  S.   An explanation that in addition to the HMO appeal process, Medicaid/NJ
FamilyCare Plan A enrollees, and Plans D and H enrollees with a program status
code of 380, have the right to a Medicaid Fair Hearing (which must be requested
within 20 days of the date of the adverse action) with DMAHS and the appeal
process through the DOBI for Medicaid and NJ FamilyCare enrollees, including
instructions on the procedures involved in making such a request;     T.  
Title, addresses, phone numbers and a brief description of the contractor’s plan
for contractor management/service personnel;

 



--------------------------------------------------------------------------------



 



  B.   Voluntary Disenrollment. The contractor shall assure that enrollees who
disenroll voluntarily are provided with an opportunity to identify, in writing,
their reasons for disenrollment. The contractor shall further:

  1.   Require the return, or invalidate the use of the contractor’s
identification card; and     2.   Forward a copy of the disenrollment request or
refer the beneficiary to DMAHS/HBC by the eighth (8th) day of the month prior to
the month in which disenrollment is to become effective.

  C.   BBC Role. All enrollee requests to disenroll must be made through the
Health Benefits Coordinator. The contractor may not induce, discuss or accept
disenrollments. Any enrollee seeking to disenroll should be directed to contact
the HBC. This applies to both mandatory and voluntary enrollees. Disenrollment
shall be completed by the HBC at facilities and in a manner so designated by
DMAHS.     D.   Effective Date. The effective date of disenrollment or transfer
shall be no later than the first day of the month immediately following the full
calendar month the disenrollment is initiated by DMAHS. Notwithstanding anything
herein to the contrary, the remittance tape, along with any changes reflected in
the weekly register or agreed upon by DMAHS and the contractor in writing, shall
serve as official notice to the contractor of disenrollment of an enrollee.

5.10.3 DISENROLLMENT FROM THE CONTRACTOR’S PLAN AT THE CONTRACTOR’S REQUEST

  A.   Criteria for Contractor Disenrollment Request. The contractor may
recommend, with written documentation to DMAHS, the disenrollment of an
enrollee. In no event may an enrollee be disenrolled due to health status, need
for health services or a change in health status. Enrollees may be disenrolled
in any of the following circumstances:

  1.   The contractor determines that the willful actions of the enrollee are
inconsistent with membership in the contractor’s plan, and the contractor has
made and provides DMAHS with documentation of at least three attempts to
reconcile the situation. Examples of inconsistent actions include but are not
limited to: persistent refusal to cooperate with any participating provider
regarding procedures for consultations or obtaining appointments (this does not
preclude an enrollee’s right to refuse treatment), intentional misconduct,
willful refusal to receive prior approval for non-emergency care; willful
refusal to comply with reasonable administrative policies of the contractor,
fraud, or making a material misrepresentation to the contractor. In no way can
this provision be

 



--------------------------------------------------------------------------------



 



  A.   DMAHS Approval. The contractor shall draft and disseminate to enrollees,
providers, and subcontractors, a system and procedure which has the prior
written approval of DMAHS for the receipt and adjudication of complaints and
grievances/appeals by enrollees. The grievance/appeal policies and procedures
shall be in accordance with N.J.A.C. 8:38 et seq., 42 C.F.R. 438, and with the
modifications that are incorporated in the contract. The contractor shall not
modify the grievance/appeal procedure without the prior approval of DMAHS, and
shall provide DMAHS with a copy of the modification. The contractor’s
grievance/appeal procedures shall provide for expeditious resolution of
grievances/appeals by contractor personnel at a decision-making level with
authority to require corrective action, and will have separate tracks for
administrative and utilization management grievances/appeals. (For the
utilization management complaints/grievance/appeal process, see Article 4.6.4C.)
        The contractor shall review the grievance/appeal procedure at reasonable
intervals, but no less than annually, for the purpose of amending same as
needed, with the prior written approval of the DMAHS, in order to improve said
system and procedure.         The contractor’s system. and procedure shall be
available to both Medicaid beneficiaries and NJ FamilyCare beneficiaries. All
enrollees have available the complaint and grievance/appeal process under the
contractor’s plan, the Department of Banking and Insurance and, for Medicaid and
certain NJ FamilyCare beneficiaries (i.e., Plan A enrollees and beneficiaries
with a PSC of 380 under Plan D), the Medicaid Fair Hearing process. Individuals
eligible solely through NJ FamilyCare Plans B, C, D, and H (except for Plan D
and H individuals with a program status code of 380), do not have the right to a
Medicaid Fair Hearing.     B.   Complaints. The contractor shall have procedures
for receiving, responding to, and documenting resolution of enrollee complaints
that are received orally and are of a less serious or formal nature. Complaints
that are resolved to the enrollee’s satisfaction within five (5) business days
of receipt do not require a formal written response or notification. The
contractor shall call back an enrollee within twenty-four hours of the initial
contact if the contractor is unavailable for any reason or the matter cannot be
readily resolved during the initial contact. Any complaint that is not resolved
within five business days shall be treated as a grievance/appeal, in accordance
with requirements defined in Article 5.15.3.     C.   HBC Coordination. The
contractor shall coordinate its efforts with the health benefits coordinator
including referring the enrollee to the HBC for assistance as needed in the
management of the complaint/grievance/appeal procedures.     D.   DMAHS
Intervention. DMAHS shall have the right to intercede on an enrollee‘s behalf at
any time during the contractor’s complaint/grievance/appeal process

 



--------------------------------------------------------------------------------



 



  8.   Fair hearing procedures including the Medicaid enrollee’s right to also
file for a Medicaid Fair Hearing in addition to an HMO appeal to request
resolution of a grievance/appeal     9.   DOBI process for use of Independent
Utilization Review Organization (IURO)

  C.   A description of the process under which an enrollee may file an appeal
shall include at a minimum:

  1.   Title of person responsible for processing appeal     2.   Title of
person(s) responsible for resolution of appeal     3.   Time deadlines for
notifying enrollee of appeal resolution     4.   The right to request a Medicaid
Fair Hearing/DOBI IURO processes where applicable to specific enrollee
eligibility categories

5.15.3 GRIEVANCE/APPEAL PROCEDURES

  A.   Availability. The contractor’s grievance/appeal procedure shall be
available to all enrollees or, where applicable, an authorized person, or permit
a provider acting on behalf of an enrollee and with the enrollee’s consent. The
procedure shall assure that grievances/appeals may be filed verbally directly
with the contractor.     B.   The grievance/appeal procedure shall be in
accordance with N.J.A.C. 8:38 et seq and 42 CFR 438 subpart F.     C.   DMAHS
shall have the right to submit comments to the contractor regarding the merits
or suggested resolution of any grievance/appeal.         By the fifteenth of
every month the contractor shall submit electronically reports of all UM and
non-UM enrollee grievance/appeal requests and dispositions directly to the DMAHS
on the database format provided by DMAHS. The information submitted to DMAHS
shall include information for the reporting month and all open cases to date and
indicate the enrollee’s name, Medicaid/NJ FamilyCare number, date of birth, age,
eligibility category, as well as the date of the grievance/appeal, resolution
and date of resolution.     D.   Time Limits to File. The contractor may provide
reasonable time limits within which enrollees must file grievances/appeals, but
such time period shall not be less than sixty (60) days and not exceed 90 days
from the date of the contractor’s notice of action. In the case of a Medicaid
Fair Hearing, the enrollee must file a request within 20 days of the adverse
action.

 



--------------------------------------------------------------------------------



 



      the enrollees’ understanding of the contractor’s procedures and services
availability.     V.   All marketing materials, plans and activities shall be
prior approved by DMAHS.

5.16.2   STANDARDS FOR MARKETING REPRESENTATIVES

  A.   General Requirements

  1.   Only a trained marketing representative of the contractor’s plan who
meets the DHS, and DBI requirements shall be permitted to market and to enroll
prospective NJ FamilyCare and ABD enrollees. Delegation of enrollment functions,
such as to the office staff of a subcontracting provider of service, shall not
be permitted.     2.   The contractor shall submit to DMAHS a listing of the
contractor’s marketing representatives as updates and changes occur. Marketing
schedules shall be submitted at least five days in advance of marketing
activities. Information on each marketing representative shall include the
names, three digit Identification Numbers, and marketing locations.     3.   All
marketing representatives shall wear an identification tag that has been prior
approved by DMAHS with a photo identification that must be prominently displayed
when the marketing representative is performing marketing activities. The tag
shall be at least three inches (3”) by five inches (5”) and shall display the
marketing representative’s name, the name of the contractor, and a three-digit
identification number.     4.   In those counties where enrollment is in a
voluntary. stage, marketing representatives shall not state or imply that
enrollment may be made mandatory in the future in an attempt to coerce
enrollment.     5.   Canvassing shall not be permitted.     6.   Outbound
telemarketing shall not be permitted. For NJ FamilyCare (Plans B, C, D),
telemarketing shall be permitted after review and prior approval by DMAHS of the
contractor’s marketing plan, script, and methods to use this approach.

 



--------------------------------------------------------------------------------



 



  7.   Marketing in or around a County Welfare Agency (CWA) office shall not be
permitted. The term “in and around the CWA” is defined as being in an area where
the marketing representative can be seen from the CWA office and/or where the
CWA facility can be seen. The fact that an obstructed view prohibits the
marketing activities from being seen shall not mitigate this prohibition.     8.
  No more than two (2) marketing representatives shall approach a Medicaid/NJ
FamilyCare beneficiary at any one time.     9.   Marketing representatives shall
not encourage clients to disenroll from another contractor’s plan or assist an
enrollee of another MCE in completing a disenrollment form from the other MCE.  
  10.   Marketing representatives shall ask the prospective enrollee about
existing relationships with physicians or other health care providers. The
prospective enrollees shall be clearly informed as to whether they will be able
to continue to go to those providers as enrollees of the contractor’s plan
and/or if the Medicaid program will pay for continued services with such
providers.     11.   Marketing representatives shall secure the signature of new
enrollees (head of household) on a statement indicating that an explanation has
been provided to them regarding the important points of the contractor’s plan
and have understood its procedures. A parent or, where applicable, an authorized
person, shall enroll minors and ABD beneficiaries, when appropriate, and sign
the statement of understanding. However, the contractor may accept an
application from pregnant minors and minors living totally on their own who have
their own Medicaid ID numbers as head of their own household.     12.   Prior to
approval of this contract by CMS, the contractor’s staff or agents are
prohibited from marketing to, contacting directly or indirectly, or enrolling
Medicaid beneficiaries.     13.   Marketing representatives shall not state or
imply that continuation of Medicaid benefits is contingent upon enrollment in
the contractor’s plan.     14.   Attendance by the contractor’s marketing
representatives at State-sponsored training sessions is required at the
contractor’s own expense.

  B.   Commissions/Incentive Payments

  1.   Commissions/incentive payments may not be based on enrollment numbers
alone but shall include other criteria, such as but not limited to, the
retention period of enrollees enrolled (at least three (3) months), member
satisfaction, and education by the marketing representative.

  a.   The contractor shall also review disenrollment information/surveys and
all complaints/grievances specifically referencing marketing staff.

 



--------------------------------------------------------------------------------



 



      provider performance. Practice guidelines may be included in a separate
document.     9.   The contractor’s policies and procedures     10.   PCP
responsibilities     11.   Other contractor responsibilities     12.   Prior
authorization and referral procedures     13.   Description of the mechanism by
which a provider can appeal a contractor’s service decision through the DOBI
Independent Utilization Review Organization process     14.   Protocol for
encounter data element reporting/records     15.   Procedures for screening and
referrals for the MH/SA services     16.   Medical records standards     17.  
Payment policies     18.   Enrollee rights and responsibilities

  B.   Bulletins. The contractor shall develop and disseminate bulletins as
needed to incorporate any and all changes to the Provider Manual. All bulletins
shall be mailed to the State at least three (3) calendar days prior to
publication or mailing to the providers or as soon as feasible. The Department
shall have the right to issue and/or modify the bulletins at any time. If the
DHS determines that there are factual errors or misleading information, the
contractor shall be required to issue corrected information in the manner
determined by the DHS.     C.   Timeframes. Within twenty (20) calendar days
after the contractor places a newly enrolled provider in an active status, the
contractor shall furnish the provider with a current Provider Manual, all
related bulletins and the contractor’s methodology for supplying encounter data.
    D.   The contractor shall provide a current Provider Manual to the
Department annually. All updates of the manual shall also be provided to the
Department within 30 days of the revision.     E.   The Provider Manual and all
policies and procedures shall be reviewed at least annually to ensure that the
contractor’s current practices and contract requirements are reflected in the
written policies and procedures.

 



--------------------------------------------------------------------------------



 



  D.   The contractor shall electronically submit quarterly a Provider
Grievances/Complaints Report on the database format provided by DMAHS. All
provider grievances/appeals shall be summarized, with actions and
recommendations of the Medical or Dental Director and QA Committee (if involved)
clearly stated. The summary report shall include, but not be limited to, the
following data elements:

  1.   Information from the reporting month of all provider grievances/appeals
and complaints received     2.   Unresolved (pending) grievances/appeals and
complaints     3.   Category of the grievance/appeal or complaint, including,
but not limited to:

  a.   Denials of requested services prior authorizations     b.   Denials of
specialty referrals     c.   Enrollee allocation inequities

  E.   The contractor shall notify providers of the mechanism to appeal a
contractor service decision on behalf of an enrollee, with the enrollee’s
consent, through the DOBI Independent Utilization Review Organization process
and that the provider is not entitled to request a Medicaid administrative law
hearing.

 



--------------------------------------------------------------------------------



 



ARTICLE SEVEN: TERMS AND CONDITIONS (ENTIRE CONTRACT)
7.1 CONTRACT COMPONENTS
The Contract, Attachments, Schedules, Appendices, Exhibits, and any amendments
determine the work required of the contractor and the terms and conditions under
which said work shall be performed.
No other contract, oral or otherwise, regarding the subject matter of this
contract shall be deemed to exist or to bind any of the parties or vary any of
the terms contained in this contract,
7.2 GENERAL PROVISIONS

  A.   CMS Approval. This contract is subject to approval by the Centers for
Medicare and Medicaid Services (CMS) and shall not be effective absent such
approval. In addition, this contract is subject to CMS’ grant of a 1915(b)
waiver to mandate enrollment of children with special health care needs.     B.
  General. The contractor agrees that it shall carry out its obligations as
herein provided in a manner prescribed under applicable federal and State laws,
regulations, codes, and guidelines including New Jersey licensing regulations,
the Medicaid, NJ KidCare and NJ FamilyCare State Plans, and in accordance with
procedures and requirements as may from time to time be promulgated by the
United States Department of Health and Human Services, These include;

  1.   42 U.S.C § 1320a-7e     2.   42 U.S.C. § 1396 et seq.     3.   42 C.F.R.,
Parts 417, 430, 431, 434, 435. 438, 440, 447, 455, 1000     4.   45 C.F.R., Pert
74     5.   45 C.F.R.. Part 160, 164     6.   P.L. 2001, c. 267     7.   P.L.
2005, c.156     8.   N.J.S.A. 17B:30-48 et seq.     9.   N.J.S.A. 30;41D-1 et
seq.     10.   N.J.S.A. 30:41-1 et seq.

 



--------------------------------------------------------------------------------



 



  11.   N.J.S.A. 30:4J-1—8 et seq.     12.   N.J.S.A. 26:2J-1 et seq.     13.  
N.J.A.C. 10:74 et seq.     14.   N.J.A.C. 10:49 et seq.     15.   N.J.A.C. 10:79
et seq.     16.   N.J.A.C. 10:78-11     17.   New Jersey Medicaid, NJ KidCare,
and NJ FamilyCare State Plans     18.   1915(b) Waiver     19.   N.J.A.C. 8:38
et seq. and amendments thereof, and the contractor shall comply with the higher
standard contained in N.J.A.C. 8:38 et seq. or this contract.     20.   N.J.S.A.
59:13 et seq.     21.   The federal and State laws and regulations above have
been cited for reader ease. They are available for review at the New Jersey
State Library, 185 West State Street, Trenton, New Jersey 08625. However,
whether cited or not, the contractor is obligated to comply with all applicable
laws and regulations and, in turn, is responsible for ensuring that its
providers and subcontractors comply with all laws and regulations.     22.  
Neither the contractor nor its employees, providers, or subcontractors shall
violate, or induce others to violate, any federal or state laws or regulations,
or professional licensing board regulations.

  C.   Applicable Law and Venue. This contract and any and all litigation
arising there from or related thereto shall be governed by the applicable laws,
regulations, and rules of evidence of the State of New Jersey without reference
to conflict of laws principles. The contractor shall agree and submit to the
jurisdiction of the courts of the State of New Jersey should any dispute
concerning this contract arise, and shall agree that venue for any legal
proceeding against the State shall be in Mercer County.     D.   Medicaid
Provider. The contractor shall be a Medicaid provider and a health maintenance
organization with a Certificate of Authority to operate government programs in
New Jersey     A.   Change of Circumstances. Where circumstances and/or the
needs of the State significantly change or the contract is otherwise deemed by
the Director to no longer be in the public interest, the DMAHS may terminate
this contract upon no less than thirty (30) days notice to the contractor.

 



--------------------------------------------------------------------------------



 



  B.   Emergency Situations. In cases of emergency the Department may shorten
the time periods of notification.     C.   For Cause. DMAHS shall have the right
to terminate this contract, without liability to the State, in whole or in part
if the contractor:

  1.   Takes any action or fails to prevent an action that threatens the health,
safety or welfare of any enrollee, including significant marketing abuses;    
2.   Takes any action that threatens the fiscal integrity of the Medicaid
program;     3.   Has its certification suspended or revoked by DOBI, ___ DHSS,
and/or any federal agency or is federally debarred or excluded from federal
procurement and non-procurement contracts;     4.   Materially breaches this
contract or fails to comply with any term or condition of this contract that is
not cured within twenty (20) working days of DMAHS’ request for compliance;    
5.   Violates state or federal law;     6.   Fails to carry out the substantive
terms of this contract;     7.   Becomes insolvent;     8.   Fails to meet
applicable requirements in sections 1932, 1903 (m) and 1905(t) of the SSA; or  
  9.   Brings a proceeding voluntarily, or has a proceeding brought against it
involuntarily, under the Bankruptcy Act

  D.   Notice and Hearing. Except as provided in A and B above, DMAHS shall give
the contractor ninety (90) days advance, written notice of termination of this
contract, with an opportunity to protest said termination and/or request an
informal hearing. This notice shall specify the applicable provisions of this
contract and the effective date of termination, which shall not be less than
will permit an orderly disenrollment of enrollees to the Medicaid
fee-for-service program or transfer to another managed care program.

 



--------------------------------------------------------------------------------



 



this contract and for which contractor would otherwise be liable under this
contract.
7.14 MERGER/ACQUISITION REQUIREMENTS

  A.   General Information. In addition to any other information otherwise
required by the State, a contractor that intends to merge with or be acquired by
another entity (“non-surviving contractor”) shall provide the following
information and documents to DHS, and copies to DOBI, one hundred-twenty
(120) days prior to the effective date of the merger/acquisition:

  1.   The basic details of the sale, including the name of the acquiring legal
entity, the date of the sale and a list of all owners with five (5) percent or
more ownership.     2.   The source of funds for the purchase.     3.   A
Certificate of Authority modification.     4.   Any changes in the provider
network, including but not limited to a comparison of hospitals that no longer
will be available under the new network, and comparison of PCPs and specialists
participating and not participating in both HMOs. This shall also include an
analysis of the impact on members.     5.   Submit a draft of the asset purchase
agreement to DHS, and DOBI for prior approval prior to execution of the
document.     6.   The closing date for the merger/acquisition, which shall
occur prior to the required notification to enrollees, i.e. no later than
forty-five (45) days prior to effective date of transition of enrollees.     7.
  Submit a copy of all information, including all financials, sent to/required
by DOBI.

  B.   General Requirements. The non-surviving contractor shall:

  1.   Comply with the provisions of Article 7.13, Closeout; and     2.   Meet
and complete all outstanding issues, reporting requirements (including but not
limited to encounter data reporting, quality assurance studies, financial
reports, etc.)

  C.   Beneficiary Notification. By no later than sixty (60) days, the
non-surviving contractor shall prepare and submit, in English and Spanish, to
the DMAHS, letters and other materials which shall be mailed to its enrollees no
later than provider/enrollee ratio limits will be maintained in the new entity.
This network information shall be furnished before the enrollee notification
letters are to be sent. Such letters shall not be mailed until there is a clear
written notification by the

 



--------------------------------------------------------------------------------



 



      DMAHS that the provider network information meets all of the DMAHS
requirements. The network submission shall include all required provider types
listed in Article 4, shall be formatted in accordance with specifications in
Article 4 and Section A.4.1 of the Appendices, and shall include a list of all
providers who decline participation with the acquiring contractor and new
providers who will participate with the acquiring contractor. The acquiring
contractor shall submit weekly updates through the ninety (90) day period
following the effective date of transfer.

  G.   Administrative.

  1.   The non-surviving contractor shall inform DMAHS of the corporate
structure it will assume once all enrollees are transitioned to the acquiring
contractor. Additionally, an indication of the time frame that this entity will
continue to exist shall be provided.     2.   The contract of the non-surviving
contractor is not terminated until the transaction (acquisition or merger) is
approved, enrollees are placed, and all outstanding issues with DOBI and DHS are
resolved. Some infrastructure shall exist for up to one year beyond the last
date of services to enrollees in order to fulfill remaining contractual
requirements.     3.   The acquiring contractor and the non-surviving contractor
shall maintain their own separate administrative structure and staff until the
effective date of transfer.

7.15 SANCTIONS
In the event DMAHS finds the contractor to be out-of-compliance with program
standards, performance standards or the terms or conditions of this contract,
the Department shall issue a written notice of deficiency, request a corrective
action plan and/or specify the manner and timeframe in which the deficiency is
to be cured. If the contractor fails to cure the deficiency as ordered, the
Department shall have the right to exercise any of the administrative sanction
options described below, in addition to any other rights and remedies that may
be available to the Department. The type of action taken shall be in relation to
the nature and severity of the deficiency:

  A.   Suspend enrollment of beneficiaries in contractor’s plan.     B.   Notify
enrollees of contractor non-performance and permit enrollees to transfer to
another MCE without cause.     C.   Reduce or eliminate marketing and/or
community event participation.

 



--------------------------------------------------------------------------------



 



Liquidated Damages:
If the contractor does not provide or perform the requirement within fifteen
(15) business days of the written notice, or longer if allowed by the
Department, or through an approved corrective action plan, the Department may
impose liquidated damages of $250 per requirement per day for each day the
requirement continues not to be provided or performed. If after fifteen
(15) additional days from the date the Department imposes liquidated damages,
the requirement still has not been provided or performed, the Department, after
written notice to the contractor, may increase the liquidated damages to $500
per requirement per day for each day the requirement continues to be unprovided
or unperformed.
Note: If the failure to provide required services or the contractor’s operations
are interrupted or compromised due to a natural disaster and/or Act of God and
after diligent efforts, the contractor cannot make other provisions for the
delivery of services or conduct of operations, the Department may determine, at
its sole discretion, not to impose liquidated damages. The contractor shall
present a plan of correction to the Department for approval within two
(2) business days of the event or where possible, prior to the event when known,
such as advance warnings of an oncoming hurricane.
7.16.3 TIMELY REPORTING REQUIREMENTS
The contractor shall produce and deliver timely reports within the specified
timeframes and descriptions in the contract including information required by
the ERO. Reports shall be produced and delivered on both a scheduled and
mutually agreed upon on-request basis according to the schedule established by
DMAHS.
Liquidated Damages:
For each late report, the Department shall have the right to impose liquidated
damages of $250 per day per report until the report is provided. For any late
report that is not delivered after thirty (30) days or such longer period as the
Department shall allow, the Department, after written notice, shall have the
right to increase the liquidated damages assessment to $500 per day per report
until the report is provided.
7.16.4 ACCURATE REPORTING REQUIREMENTS
Every report due the State shall contain sufficient and accurate information and
in the approved media format to fulfill the State’s purpose for which the report
was generated.
If the Department imposes liquidated damages, it shall give the contractor
written notice of a report that is either insufficient or inaccurate and that
liquidated damages will be assessed accordingly. After such notice, the
contractor shall have fifteen (15) business days, or such longer period as the
Department may allow, to correct the report.

 



--------------------------------------------------------------------------------



 



subsequent testing of the correction establishes that, indeed, the correction
has been made in the manner and at the time certified to by the contractor.

  A.   The contractor shall provide the necessary system time to system test any
correction the Contracting Officer deems necessary.     B.   The Contracting
Officer shall determine whether the necessary level of documentation has been
submitted to verify corrections. The Contracting Officer shall be the sole judge
of the sufficiency and accuracy of any documentation.     C.   System
corrections shall be sustained for a reasonable period of at least ninety
(90) days from State acceptance; otherwise, liquidated damages may be reimposed
without a succeeding grace period within which to correct.     D.   Contractor
use of resources to correct deficiencies shall not be allowed to cause other
system problems.

7.16.7 EPSDT & LEAD SCREENING PERFORMANCE STANDARDS

  A.   EPSDT Screening

  1.   The contractor shall ensure that it has achieved an eighty (80) percent
participation rate for the twelve (12)-month contract period. “Participation” is
defined as one initial or periodicity visit and will be measured by procedure
codes specified in Appendix Section B.7.5 using encounter data. If the
contractor has not achieved the eighty (80) percent participation rate by the
end of the twelve-month period, it shall submit a corrective action plan to
DMAHS within thirty (30) days of notification by DMAHS of its actual
participation rate. DMAHS shall have the right to conduct a follow-up onsite
review and/or impose financial damages for non-compliance.

  a.   Mandatory Sanction. Failure of the contractor to achieve the minimum
screening rate shall require the following refund of capitation paid:

  i.   Achievement of a 50 percent to less than 60 percent EPSDT screening,
dental visit and immunization rate (the lowest measured rate of each of the
components of EPSDT screening, i.e., periodic exam, immunization rate, and
dental screening rate, shall be considered to be the rate for EPSDT
participation and the basis for the sanction): refund of $1 per enrollee for all
enrollees under age 21 not screened.

 



--------------------------------------------------------------------------------



 



  ii.   Achievement of a 40 percent to less than 50 percent EPSDT screening,
dental visit, and immunization rate; refund of $2 per enrollee for all enrollees
under age 21 not screened.     iii.   Achievement of 30 percent to less than
40 percent EPSDT screening, dental visit and immunization rate: refund of $3 per
enrollee for all enrollees under age 21 not screened,     iv.   Achievement of
less than 30 percent: refund of $4 per enrollee for all enrollees under age 21
not screened.

  b.   Discretionary Sanction, The DMAHS shall have the right to impose a
financial or administrative sanction if the contractor’s performance screening
rate is between sixty (60) - seventy (70) percent. The DMAHS, in its sole
discretion, may impose a sanction after review of the contractor’s corrective
action plan and ability to demonstrate good faith efforts to improve compliance.

  2.   Failure to achieve and maintain the required screening rate shall result
in the Local Health Departments being permitted to screen the contractor’s
pediatric members. The cost of these screenings shall be paid by the DMAHS to
the LHD, and the screening cost shall be deducted from the contractor’s
capitation rate in addition to the damages imposed as a result of failure to
achieve EPSDT performance standards.     3.   Mandatory sanctions may be offset
when the contractor demonstrates improved compliance. The Division, in its sole
discretion, may reduce the sanction amount by 10% for 10%-15% improvement over
prior reporting period performance rate 15% reduction for a 16%-25% improvement,
20% reduction for a 26%-35% improvement, and 25% reduction for a 36%-50%
improvement. Offsets shall not reduce the financial sanction amount to below $1
per enrollee not screened.

  B.   Blood Lead Screening

  1.   The contractor shall ensure that it has achieved an eighty (80) percent
blood lead screening rate of its enrollees under three years of age during a
twelve (12)- month contract period. Blood lead screening is described in
Article 4 and shall be measured using encounter data and the DHSS database, If
the contractor has not achieved the eighty (80) percent blood lead screening
rate by the end of the twelve (12)-month period, it shall submit a corrective
action plan to DMAHS within thirty (30) days of notification by DMAHS of its
actual blood lead level screening rate. DMAHS shall have the right to conduct a
follow-up onsite review and/or impose financial damages for non-compliance,

 



--------------------------------------------------------------------------------



 



  a.   Mandatory sanction. Failure of the contractor to achieve sixty
(60) percent screening rate shall require the following refund of capitation
paid:

  i.   Achievement of a 50 percent to less than 60 percent lead screening rate;
refund of $2 per enrollee for all enrollees under age 3 not screened,     ii.  
Achievement of a 40 percent to less than 50 percent lead screening rate; refund
of $3 per enrollee for all enrollees under age 3 not screened.     iii.  
Achievement of a 30 percent to less than 40 percent lead screening rate: refund
of $4 per enrollee for all enrollees under age 3 not screened.     iv.  
Achievement of less than 30 percent lead screening rate: refund of $5 per
enrollee for all enrollees under age 3 not screened.

  b.   Discretionary sanction. The DMAHS shall have the right to impose a
financial or administrative sanction if the contractor’s performance screening
rate is between sixty (60) — seventy (70) percent. The DMAHS, in its sole
discretion, may impose a sanction after review of the contractor’s corrective
action plan and ability to demonstrate good faith efforts to improve compliance.

  2.   Failure to achieve and maintain the required screening rate shall result
in the Local Health Departments being permitted to screen the contractor’s
pediatric members. The cost of these screenings shall be paid by the DMAHS to
the LHD, and the screening cost shall be deducted from the contractor’s
capitation rate in addition to the damages imposed as a result of failure to
achieve lead screening performance standards.     3.   Mandatory sanctions may
be offset when the contractor demonstrates improved compliance. The Division, in
its sole discretion, may reduce the sanction amount by $1 for each twelve
(12) point improvement over prior reporting period performance rate. Offsets
shall not reduce the financial sanction amount to below $1 per enrollee not
screened.

  D.   The contractor must demonstrate continuous quality improvement in
achieving the performance standards for EPSDT and lead screenings as stated in
Article 4. The Division shall, in its sole discretion, determine the
appropriateness of contractor proposed corrective action and the imposition of
any other financial or administrative sanctions in addition to those set out
above.

 



--------------------------------------------------------------------------------



 



      performance rate, the contractor must achieve an annual improvement, as
specified below, over the previous year’s dental visit rate. If the contractor
has not achieved the eighty (80) percent participation rate or the annual
improvement by the end of the twelve-month period, it shall submit a corrective
action plan to DMAHS within thirty (30) days of notification by DMAHS of its
actual participation rate. DMAHS shall have the right to conduct a follow-up
onsite review and/or impose financial damages for non-compliance.

  a.   Mandatory Sanction. Failure of the contractor to achieve an annual
improvement rate shall require the following refund of capitation paid:

  i.   Achievement of a 35 percent to less than 50 percent improvement dental
screening rate over the previous year: refund of $1 per enrollee for all
enrollees age 3 years to age 21 years who did not receive a dental visit.    
ii.   Achievement of a 25 percent to less than 35 percent improvement dental
visit rate: refund of $2 per enrollee for all enrollees age 3 years to age
21 years who did not receive a dental visit.     iii.   Achievement of a
15 percent to less than 25 percent improvement dental visit rate: refund of $3
per enrollee for all enrollees age 3 years to age 21 years who did not receive a
dental visit.     iv.   Achievement of less than 15 percent: refund of $4 per
enrollee for all enrollees age 3 years to age 21 years who did not receive a
dental visit.

  b.   If the dental visit rate drops below the previous year’s rate, the
contractor shall be sanctioned in accordance with the dental visit rate
performance standard, i.e.

  i.   Achievement of a 50 percent to less than 60 percent dental visit rate:
refund of $1 per enrollee for all enrollees age 3 years to age 21 years who did
not receive a dental visit.     ii.   Achievement of a 40 percent to less than
50 percent dental visit rate: refund of $2 per enrollee for all enrollees age
3 years to age 21 years who did. not receive a dental visit.     iii.  
Achievement of a 30 percent to less than 40 percent dental visit rate: refund of
$3 per enrollee for all enrollees age 3 years to age 21 years who did not
receive a dental visit.     iv.   Achievement of less than 30 percent: refund of
$4 per enrollee for all enrollees age 3 years to age 21 years who did not
receive a dental visit.

 



--------------------------------------------------------------------------------



 



  c.   Discretionary Sanction. The DMAHS shall have the right to impose a
financial or administrative sanction if the contractor’s performance screening
rate is between sixty (60) — seventy (70) percent. The DMAHS, in its sole
discretion, may impose a sanction after review of the contractor’s corrective
action plan and ability to demonstrate good faith efforts to improve compliance.

  D.   The contractor must demonstrate continuous quality improvement in
achieving the performance standards for EPSDT and lead screenings and dental
visits as stated in Article 4. The Division shall, in its sole discretion,
determine the appropriateness of contractor proposed corrective action and the
imposition of any other financial or administrative sanctions in addition to
those set out above.

7.16.8 DEPARTMENT OF HEALTH AND HUMAN SERVICES CIVIL MONEY PENALTIES
7.16.8.1 FEDERAL STATUTES
Pursuant to 42 U.S.C. § 1396b(m)(5)(A), the Secretary of the Department of
Health and Human Services may impose substantial monetary and/or criminal
penalties on the contractor when the contractor:

  A.   Fails to substantially provide an enrollee with required medically
necessary items and services, required under law or under contract to be
provided to an enrolled beneficiary, and the failure has adversely affected the
enrollee or has substantial likelihood of adversely affecting the enrollees.    
    Imposes premiums or charges on enrollees in violation of this contract,
which provides that no premiums, deductibles, co-payments or fees of any kind
may be charged to Medicaid enrollees.     C.   Engages in any practice that
discriminates among enrollees on the basis of their health status or
requirements for health care services by expulsion or refusal to re-enroll an
individual or engaging in any practice that would reasonably be expected to have
the effect of denying or discouraging enrollment by eligible persons whose
medical condition or history indicates a need for substantial future medical
services.

 



--------------------------------------------------------------------------------



 



7.20.7 PROHIBITION ON USE OF FEDERAL FUNDS FOR LOBBYING

  A.   The contractor agrees, pursuant to 31 U.S.C. § 1352 and 45 C.F.R. Part
93, that no federal appropriated funds have been paid or will be paid to any
person by or on behalf of the contractor for the purpose of influencing or
attempting to influence an officer or employee of any agency, a member of
Congress, an officer or employee of Congress, or an employee of a member of
Congress in connection with the award of any federal contract, the making of any
federal grant, the making of any federal loan, the entering into of any
cooperative contract, or the extension, continuation, renewal, amendment, or
modification of any federal contract, grant loan, or cooperative contract. The
contractor shall complete and submit the “Certification Regarding Lobbying”, as
attached in Section A.7.1 of the Appendices.     B.   If any funds other than
federal appropriated funds have been paid or will be paid by the contractor to
any person for the purpose of influencing or attempting to influence an officer
or employee of any agency, a member of Congress, an officer or employee of
Congress, or an employee of a member of Congress in connection with the award of
any federal contract, the making of any federal grant, the making of any federal
loan, the entering into of any cooperative contract, or the extension,
continuation, renewal, amendment, or modification of any federal contract,
grant, loan, or cooperative contract, and the contract exceeds $100,000, the
contractor shall complete and submit Standard Form LLL-“Disclosure of Lobbying
Activities” in accordance with its instructions.     C.   The contractor shall
include the provisions of this Article in all provider and subcontractor
contracts under this contract and require all participating providers or
subcontractors whose contracts exceed $100,000 to certify and disclose
accordingly to the contractor.

7.20.8 COMPLIANCE WITH N.J.S.A. 19:44-20.13 ET SEQ. ,
The contractor is required to comply with the “pay to play” disclosure
requirements set forth in the New Jersey statutes. Compliance requires the
contractor to submit the Executive Order 134 Certification and Disclosure
(DDP134-C&D). In addition, the contractor is under a continuing duty to disclose
during the time of the contract all contributions made during the term of the
contract covered under the statute. Towards satisfying that duty, the
‘contractor shall submit the Continuing Disclosure of Political Contributions
(DDP134 — CD) when required under the statute. Failure to comply with any of the
requirements of the statute may result in the termination of the contract. All
forms and instructions are available on the New Jersey Division of Purchase and
Property web-site: http://www.state.nj.us/treasury/purchase/forms/htm.

 



--------------------------------------------------------------------------------



 



7.21 REQUIRED CERTIFICATE OF AUTHORITY
During the term of the contract, the contractor shall maintain a Certificate of
Authority (COA) from the Department of Banking and Insurance and function as a
Health Maintenance Organization in each of the counties in the region(s) it is
contracted to serve or for each of the counties as approved in accordance with
Article 2.1-1.
7.22 SUBCONTRACTS
In carrying out the terms of the contract, the contractor may elect to enter
into subcontracts with other entities for the provision of health care services
and/or administrative services as defined in Article 1. In doing so, the
contractor shall, at a minimum, be responsible for adhering to the following
criteria and procedures.

  A.   All subcontracts shall be in writing and shall be submitted to DMAHS for
prior approval at least 90 days prior to the anticipated implementation date.
DMAHS approval shall also be contingent on regulatory agency review and
approval.     B.   The Department shall prior approve all provider contracts and
all subcontracts.     C.   All provider contracts and all subcontracts shall
include the terms in Section B.7.2 of the Appendices, Provider/Subcontractor
Contract Provisions.     D.   The contractor shall monitor the performance of
its subcontractors on an ongoing basis and ensure that performance is consistent
with the contract between the contractor and the Department.     E.   Unless
otherwise provided by law, contractor shall not cede or otherwise transfer some
or all financial risk of the contractor to a subcontractor.     F.   Every third
party administrator engaged by the contractor shall be licensed or registered by
the Department of Banking and Insurance pursuant to P.L. 2001, c. 267

7.23 SET-OFF FOR STATE TAXES AND CHILD SUPPORT
Pursuant to N.J.S.A 54:49-19, if the contractor is entitled to payment under the
contract at the same time as it is indebted for any State tax (or is otherwise
indebted to the State) or child support, the State Treasurer may set off payment
by the amount of the indebtedness.
7.24 CLAIMS
The contractor shall have the right to request an informal hearing regarding
disputes under this contract by the Director, or the designee thereof. This
shall not in any way limit the contractor’s or State’s right to any remedy
pursuant to New Jersey law.

 



--------------------------------------------------------------------------------



 



  E.   The contractor shall collect and analyze data to implement effective
quality assurance, utilization review, and peer review programs in which
physicians and other health care practitioners participate. The contractor shall
review and assess data using statistically valid sampling techniques including,
but not limited to, the following:         Primary care practitioner audits;
specialty audits; inpatient mortality audits; quality of care and provider
performance assessments; quality assurance referrals; credentialing and
recredentialing; verification of encounter reporting rates; quality assurance
committee and subcommittee meeting agendas and minutes; enrollee complaints,
grievances, and follow-up actions; providers identified for trending and
sanctioning, including providers with low blood lead screening rates; special
quality assurance studies or projects; prospective, concurrent, and
retrospective utilization reviews of inpatient hospital stays; and denials of
off-formulary drug requests.     F.   The contractor shall prepare and submit to
DMAHS quarterly reports to be submitted electronically (e.g., email) in
report-ready form in a format and software application system determined by
DMAHS, containing summary information on the contractor’s operations for each
quarter of the program (See Section A.7 of the Appendices, Tables 1 through 22.
Exceptions — Tables 3A and 3B shall be submitted monthly by the fifteenth (15th)
of every month; Tables 5 and 7 shall be submitted annually, Table 9 shall be
submitted semi-annually; Table 22 shall be submitted weekly). These reports
shall be received by DMAHS no later than forty-five (45) calendar days after the
end of the quarter. Any contract-required report submission may be electronic in
the format specified by DMAHS staff accompanied by the appropriate certification
(where applicable) unless otherwise noted in the contract.         The
contractor shall be responsible for continued reporting beyond the term of the
contract because of lag time in submitting source documents by providers.     G.
  The contractor may submit encounter reports daily but must submit encounter
reports at least quarterly. However, encounter reports will be processed by
DMAHS’ fiscal agent no more frequently than monthly. All encounters shall be
reported to DMAHS within seventy-five (75) days of the end of the quarter in
which they are received by the contractor and within one year plus seventy-five
(75) days from the date of service.     H.   The contractor shall annually and
at the time changes are made report its staffing positions including the names
of supervisory personnel (Director level and above and the QM/UR personnel),
organizational chart, and any position vacancies in these major areas.

 



--------------------------------------------------------------------------------



 



      proposed relationship does not present the potential, actual or
appearance, of a conflict of interest.     D.   No contractor shall influence,
or attempt to influence or cause to be influenced, any State officer or
employees or special State officer or employee in his official capacity in any
manner which might tend to impair the objectivity or independence of judgment of
said officer or employee.     E.   No contractor shall cause or influence, or
attempt to cause or influence, any State officer or employee or special State
officer or employee to use, or attempt to use, his official position to secure
unwarranted privileges or advantages for the contractor or any other person.    
F.   The provisions cited above in this Article shall not be construed to
prohibit a State officer or employee or special State officer or employee from
receiving gifts from or contracting with the contractor under the some terms and
conditions as are offered or made available to members of the general public
subject to any guidelines the Executive Commission on Ethical Standards may
promulgate,

7.30 RECORDS RETENTION

  A.   The contractor hereby agrees to maintain an appropriate recordkeeping
system (See Section B.4.14 of the Appendices) for services to enrollees and
further require its providers and subcontractors to do so. Such system shall
collect all pertinent information relating to the medical management of each
enrolled beneficiary; and make that information readily available to appropriate
health professionals and the Department. Records shall be retained, in
accordance with the later of:

  1.   Five (5) years from the date of service (N.J.S.A. 30:4D-12(d,-)); or    
2.   Three (3) years after final payment is made under the contract or
subcontract and all pending matters are closed; or:     3.   For medical
records, ten (10) years following the member’s most recent service or until the
member reaches the age of 23 years (N.J.A.C. 8:38-10.5).

  B.   If an audit, investigation, litigation, or other action involving the
records is started before the end of the retention period, the records shall be
retained until all issues arising out of the action are resolved or until the
end of the retention period, whichever is later. Records shall be made
accessible at a New Jersey site, and on request to agencies of the State of New
Jersey and the federal government. For enrollees covered by the contractor’s
plan who are eligible through the Division of Youth and Family Services, records
shall be kept in accordance with the provisions under N.J.S.A. 9:6-8.10a and
9:6-8:40 and consistent with need to

 



--------------------------------------------------------------------------------



 



  B.   The solicitation of any fee, commission, compensation, gift, gratuity or
other thing of value by any State officer or employee or special State officer
or employee from any State contractor shall be reported in writing forthwith by
the contractor to the Attorney General and the Executive Commission on Ethical
Standards.     C.   No contractor may, directly or indirectly, undertake any
private business, commercial or entrepreneurial relationship with, whether or
not pursuant to employment, contract or other agreement, express or implied, or
sell any interest in such contractor to any State officer or employee or special
State officer or employee having any duties or responsibilities in connection
with the purchase, acquisition or sale of any property or services by or to any
State agency or any instrumentality thereof, or with any person, firm or entity
with which he is employed or associated or in which he has an interest within
the meaning of N.J.S.A. 52:13D-13g. Any relationships subject to this provision
shall be reported in writing forthwith to the Executive Commission on Ethical
Standards which may grant a waiver of this restriction upon application of the
State officer or employee or special State officer or employee upon a finding
that the present or proposed relationship does not present the potential, actual
or appearance, of a conflict of interest.     D.   No contractor shall
influence, or attempt to influence or cause to be influenced, any State officer
or employee or special State officer or employee in his official capacity in any
manner which might tend to impair the objectivity or independence of judgment of
said officer or employee.     E.   No contractor shall cause or influence, or
attempt to cause or influence, any State officer or employee or special State
officer or employee to use, or attempt to use, his official position to secure
unwarranted privileges or advantages for the contractor or any other person.    
F.   The provisions cited above in this Article shall not be construed to
prohibit a State officer or employee or special State officer or employee from
receiving gifts from or contracting with the contractor under the same terms and
conditions as are offered or made available to members of the general public
subject to any guidelines the Executive Commission on Ethical Standards may
promulgate.

7.30 RECORDS RETENTION

  A.   The contractor hereby agrees to maintain an appropriate recordkeeping
system (See Section B.4.14 of the Appendices) for services to enrollees and
further require its providers and subcontractors to do so. Such system shall
collect all pertinent information relating to the medical management of each
enrolled beneficiary; and make that information readily available to appropriate
health professionals and the Department. Records shall be retained, in
accordance with for the later of:

 



--------------------------------------------------------------------------------



 



  1.   Five (5) years from the date of service (N.J.S.A. 30:4D-12(d-)); or    
2.   Three (3) years after final payment is made under the contract or
subcontract and all pending matters are closed; or,     3.   For medical
records, ten (10) years following the members most recent service or until the
member reaches the age of 23 years (N.J.A.C. 8:38-10.5).

  B.   If an audit, investigation, litigation, or other action involving the
records is started before the end of the retention period, the records shall be
retained until all issues arising out of the action are resolved or until the
end of the retention period, whichever is later. Records shall be made
accessible at a New Jersey site, and on request to agencies of the State of New
Jersey and the federal government. For enrollees covered by the contractor’s
plan who are eligible through the Division of Youth and Family Services, records
shall be kept in accordance with the provisions under N.J.S.A. 9:6-8.10a and
9:6-8:40 and consistent with need . to protect the enrollee’s confidentiality.
All providers and subcontractors shall comply with, and all provider contracts
and subcontracts shall contain the requirements stated in this paragraph. (See
also Article 7.40, “Confidentiality”)     C.   If contractor’s enrollees
disenroll from the contractor’s plan, the contractor shall require participating
providers to release medical records of enrollees as may be directed by the
enrollee, authorized representatives of the Department and appropriate agencies
of the State of New Jersey and of the federal government. Release of records
shall be consistent with the provision of confidentiality expressed in
Article 7.40 and at no cost to the enrollee.

7.31 WAIVERS
Nothing in the contract shall be construed to be a waiver by the State of any
warranty, expressed or implied, except as specifically and expressly stated in
writing executed by the Director. Further, nothing in the contract shall be
construed to be a waiver by the State of any remedy available to the State under
the contract, at law or equity except as specifically and expressly stated in
writing executed by the Director. A waiver by the State of any default or breach
shall not constitute a waiver of any subsequent default or breach.
7.32 CHANGE BY THE CONTRACTOR
The contractor shall not make any enhancements, limitations, or changes in
benefits or benefits coverage; any changes in definition or interpretation of
benefits; or any changes in the administration of the managed care program
related to the scope of benefits, allowable coverage for those benefits,
eligibility of enrollees or providers to participate in the program,
reimbursement methods and/or schedules to providers, or substantial

 



--------------------------------------------------------------------------------



 



  5.   Indemnification includes but is not limited to, any claims or losses
arising from the promulgation or implementation of the contractor’s policies and
procedures, whether or not said policies and procedures have been approved by
the State, and any claims of the contractor’s wrong doing in implementing DHS
policies.

7.34 INVENTIONS
Inventions, discoveries, or improvements of computer programs developed pursuant
to this contract by the contractor, and paid for by DMAHS in whole or in part,
shall be the property of DMAHS.
7.35 USE OF CONCEPTS
The ideas, knowledge, or techniques developed and utilized through the course of
this contract by the contractor, or jointly by the contractor and DMAHS, for the
performance under the contract, may be used by either party in any way they may
deem appropriate. However, such use shall not extend to pre-existing
intellectual property of the contractor or DMAHS that is patented, copyrighted,
trademarked or service marked, which shall not be used by another party unless a
license is granted.
7.36 PREVAILING WAGE
The New Jersey Prevailing Wage Act, PL 1963, Chapter 150, is hereby made a part
of this contract, unless it is not within the contemplation of the Act. The
contractor’s signature on the contract is a guarantee that neither the
contractor nor any providers or subcontractors it might employ to perform the
work covered by this contract is listed or is on record in the Office of the
Commissioner of the New Jersey Department of Labor and Industry as one who has
failed to pay prevailing wages in accordance with the provisions of this Act.
7.37 DISCLOSURE STATEMENT
The contractor shall report ownership and related information to DMAHS at the
time of initial contracting, and yearly thereafter, and upon request, to the
Secretary of DHHS and the Inspector General of the United States in accordance
with federal and state law.

  A.   The contractor shall include full and complete information as to the name
and address of each person or corporation with a five (5) percent or more
ownership or controlling interest in the contractor’s plan, or any provider or
subcontractor in which the contractor has a five (5) percent or more ownership
interest (Section 1903(m)(2)(A) of the Social Security Act and N.J.A.C.
10:49-19.2)         The contractor shall comply with this disclosure requirement
through submission of the CMS-1513 Form whether federally qualified or not.

 



--------------------------------------------------------------------------------



 



      against fraud and abuse (as defined in 42 C.F.R. § 455.2) in the provision
of health care services. The policies and procedures will include, at a minimum:

  1.   Written notification must be sent by the contractor to DMAHS within five
(5) business days of the contractor’s intent to conduct an investigation, and
approval must be obtained by the contractor from DMAHS prior to conducting the
investigation. Details of potential investigations shall be provided to DMAHS
and include the data elements in Section A.7.2.B of the Appendices.
Representatives of the contractor may be required to present the case to DMAHS.
DMAHS, in consultation with the contractor, will then determine the appropriate
course of action to be taken.         Written notification must be sent by the
contractor to DMAHS within five (5) business days of the contractor’s intent to
recover funds, and approval must be obtained by the contractor from DMAHS prior
to collection of those funds.     2.   Incorporation of the use of claims and
encounter data for detecting potential fraud and abuse of services.     3.   A
means to verify services were actually provided.     4.   Reporting
investigation results within twenty (20) business days to DMAHS.     5.  
Specifications of, and reports generated by, the contractor’s prepayment and
postpayment surveillance and utilization review systems, including prepayment
and postpayment edits and recovery actions.

  B.   Distinct Unit. The contractor shall establish a distinct fraud and abuse
unit, solely dedicated to the detection and investigation of fraud and abuse by
its New Jersey Medicaid and NJ FamilyCare beneficiaries and providers. It shall
be separate from the contractor’s utilization review and quality of care
functions. The unit can either be part of the contractor’s corporate structure,
or operate under contract with the contractor.

  1.   The unit shall be staffed with investigators who shall have at least one
of the following: (1) a Bachelor’s degree; (2) an Associate’s degree plus a
minimum of two years experience with health care related employment; (3) a
minimum of four years of experience with health care related employment; or
(4) a minimum of five years of law enforcement experience. When approved by
DMAHS, the contractor shall be permitted to employ a limited number of
specialists who shall possess unique qualifications by way of training,
technical skill, and/or experience to investigate and identify cases of fraud,
but who lack the specific educational requirements set forth above to be
investigators. The unit shall have an investigator-to-beneficiary ratio for the
New Jersey Medicaid/NJ FamilyCare enrollment of at least one investigator per

 



--------------------------------------------------------------------------------



 



      exists relating to the contractor, its providers, subcontractors,
enrollees, employees, or anyone who can order or refer services, and related
parties.

  F.   When DMAHS has withheld payment and/or initiated a recovery action
against one of the contractor’s providers or subcontractors or a withholding of
payments action pursuant to 42 C.F.R. § 455.23, DMAHS may require the contractor
to withhold payments to that provider or subcontractor and/or forward those
payments to DMAHS.     G.   DMAHS may direct the contractor to monitor one of
its providers or subcontractors, or take such corrective action with respect to
that provider or subcontractor as DMAHS deems appropriate, when, in the opinion
of DMAHS, good cause exists.     H.   Sanctions. Failure of the contractor to
investigate and correct fraud and abuse problems relating to its enrollees,
network providers or subcontractors, and to notify DMAHS timely of same, may
result in sanctions. Timely notification is defined as within five (5) business
days of identification of the fraud and/or abuse and within twenty (20) business
days of the completion of an investigation. For purposes of this subsection, the
term “investigation” shall include prepayment monitoring as described above.    
    DMAHS shall have the right to also impose sanctions and/or withhold payments
to the contractor (in accordance with provisions of 42 C.F.R. § 455.23) if it
has reliable evidence of fraud or willful misrepresentation relating to the
contractor’s participation in the New Jersey Medicaid or NJ FamilyCare program
or if the contractor fails to initiate its investigation of an identified fraud
and/or abuse within one year of identification.     I.   Class Action Litigation
and Settlements. The DMAHS shall have the right to recoup and/or withhold
monies, in whole or in part, from the contractor that are as a result of a
settlement or recovery from class action, qui tam or other litigation that
involves any of the programs administered and funded by DHS.

7.38.3 NOTIFICATION TO DMAHS
The contractor shall submit quarterly the report in Section A.7.2 of the
Appendices, Fraud & Abuse.
7.39 EQUALITY OF ACCESS AND TREATMENT/DUE PROCESS

  A.   Unless a higher standard is required by this contract, the contractor
shall provide and require its subcontractors and its providers to provide the
same level of medical care and health services to DMAHS enrollees as to
enrollees in the

 



--------------------------------------------------------------------------------



 



ARTICLE EIGHT: FINANCIAL PROVISIONS
8.1 GENERAL INFORMATION
This Article includes financial requirements (including solvency and insurance),
medical cost ratio requirements, information on rates set by the State, third
party liability (TPL) requirements, general capitation requirements, and
provider payment requirements.
8.2 FINANCIAL REQUIREMENTS
8.2.1 COMPLIANCE WITH CERTAIN CONDITIONS
The contractor shall remain in compliance with the following conditions which
shall satisfy the Departments of Human Services, and Banking and Insurance
(DOBI) prior to this contract becoming effective:

  A.   Provider Contracts Executed. The contractor has entered into written
contracts with providers in accordance with Article Four of this contract.    
B.   No Judgment Preventing Implementation. No court order, administrative
decision, or action by any other instrumentality of the United States government
or the State of New Jersey or any other state which prevents implementation of
this contract is outstanding.     C.   Approved Certificate of Authority. The
contractor has and maintains an approved certificate of authority to operate as
a health maintenance organization in New Jersey from the DOBI for the Medicaid
population.     D.   Compliance with All Solvency Requirements. The contractor
shall comply with and remain in compliance with minimum net worth and fiscal
solvency and reporting requirements of the DOBI and the Department of Human
Services, the federal government, and this contract.

8.2.2 SOLVENCY REQUIREMENTS
The contractor shall maintain a minimum net worth in accordance with N.J.A.C.
8:38-11 et seq.
The Department shall have the right to conduct targeted financial audits of the
contractor’s Medicaid line of business. The contractor shall provide the
Department with financial data, as requested by the Department, within a
timeframe specified by the Department.

 



--------------------------------------------------------------------------------



 



reserves and where restricted funds will be held (See N.J.A.C. 8:38-11.3,
Reserve Requirements).
8.3 INSURANCE REQUIREMENTS
The contractor shall maintain general comprehensive liability insurance,
products/completed operations insurance, premises/operations insurance,
unemployment compensation coverage, workmen’s compensation insurance,
reinsurance, and malpractice insurance in such amounts as determined necessary
in accordance with state and federal statutes and regulations, insuring all
claims which may arise out of contractor operations under the terms of this
contract. The DMAHS shall be an additional named insured with sixty (60) days
prior written notice in event of default and/or non-renewal of the policy. Proof
of such insurance shall be provided to and approved by DMAHS prior to the
provision of services under this contract and annually thereafter. No policy of
insurance provided or maintained under this Article shall provide for an
exclusion for the acts of officers.
8.3.1 INSURANCE CANCELLATION AND/OR CHANGES
In the event that any carrier of any insurance described in 8.3 or 8.3.2
exercises cancellation and/or changes, or cancellation or change is initiated by
the contractor, notice of such cancellation and/or change shall be sent
immediately to DMAHS for approval. At State’s option upon cancellation and/or
change or lapse of such insurance(s), DMAHS may withhold all or part of payments
for services under this contract until such insurance is reinstated or
comparable insurance purchased. The contractor is obligated to provide any
services during the period of such lapse or termination.
8.3.2 STOP-LOSS INSURANCE
At the discretion of the Departments of Banking and Insurance; and Human
Services; and notwithstanding the requirements of N.J.A.C. 8:38-11.5 (b), the
contractor may be required to obtain, prior to this contract, and maintain
“stop-loss” insurance from a reinsurance company authorized to do business in
New Jersey that will cover medical costs that exceed a threshold per case for
the duration of the contract period. Any coverage other than stipulated must be
based on an actuarial review, taking into account geographic and demographic
factors, the nature of the clients, and state solvency safeguard requirements.
All “stop-loss” insurance arrangements, including modifications, shall be
reviewed and prior approved by the Departments of Banking and Insurance, and
Human Services. The “stop-loss” insurance underwriter must meet the standards of
financial stability as set forth by the DOBI.
Contractors with sufficient reserves may choose self-insurance, subject to
approval by the Department of Human Services and the DOBI where appropriate.

 



--------------------------------------------------------------------------------



 



8.4 MEDICAL COST RATIO
8.4.1 MEDICAL COST RATIO STANDARD
The contractor including its subcontractors shall in the aggregate maintain
direct medical expenditures for enrollees equal to or greater than eighty
(80) percent of premiums paid in all forms from the State. This medical cost
ratio (MCR) shall apply to annual periods from the contract effective date (if
the contract ends before the completion of an annual period, the MCR shall apply
to that shorter period), The MCR shall be based on reports completed by the
contractor and acceptable to the Department.

  A.   Direct Medical Expenditures. Direct medical expenditures are the incurred
costs of providing direct care to enrollees for covered health care services as
stated in Article 4.1 (Report on Table 19). Costs related to information and
materials for general education and outreach and/or administration are not
considered direct medical expenditures.         Personnel costs are generally
considered to be administrative in nature and must be reported as an
administrative expense on Table 19 (Income Statement by Rate Cell Grouping) on
line for Compensation. However, a portion of these costs may qualify as direct
medical expenditures, subject to prior review and approval by the State. Those
activities that the contractor including its subcontractors expects to generate
these costs must be specified and detailed in a Medical Cost Ratio - Direct
Medical Expenditures Plan which must be reviewed and approved by the State. At
the end of the reporting period, the contractor’s reporting shall be based only
on the approved Medical Cost Ratio — Direct Medical Expenditures Plan. In order
to consider these costs as Direct Medical Expenditures, the contractor must
complete Table 6, entitled “Allowable Direct Medical Expenditures,” which will
be used by the State to determine the allowable portion of costs. The allowable
components of these personnel costs include the following activities:

  1.   Care Management. Allowable direct medical expenditures for care
management include: 1) assessment(s) of an enrollee’s risk factors; and 2)
development of Individual Health Care Plans. The costs of performing these two
allowable components may be considered a direct medical expenditure for purposes
of calculating MCR and must be reported on Table 6.     2.   The cost associated
with the provision of a face-to-face home visit by the contractor’s clinical
personnel for the purpose of medical education or anticipatory guidance can be
considered a direct medical expenditure (Report on Table 6).     3.   Costs for
activities required to achieve compliance standards for EPSDT participation,
lead screening, and prenatal care as specified in Article IV may be considered
direct medical expenditures. The contractor’s reporting shall be

 



--------------------------------------------------------------------------------



 



8.5.2.5 DYFS AND AGING OUT FOSTER CHILDREN
This grouping includes capitation rates for Division of Youth and Family
Services, excluding individuals with AIDS and clients of DDD.
8.5.2.6 ABD WITHOUT MEDICARE
Compensation to the contractor for the ABD individuals without Medicare will be
risk-adjusted using the Health Based Payments System (HBPS), which is described
in Article 8.6. HBPS adjusts for the diagnosis of AIDS; therefore, separate AIDS
rates are not necessary for this population. Finally, the HBPS adjusts for age
and sex so separate rates for age and sex within this population are not
necessary.
8.5.2.7 ABD WITH MEDICARE AND OTHER DUAL ELIGIBLES
This grouping includes capitation rates for all enrollees with Medicare
population, excluding dual eligible (Medicaid and Medicare) individuals with
AIDS and clients of DDD.
8.5.2.8 CLIENTS OF DDD
This grouping includes all enrollees except ABD individuals without Medicare.
The contractor shall be paid separate, statewide rates for subgroups of the DDD
population, excluding individuals with AIDS. These rates include covered MH/SA
services.
8.5.2.9 ENROLLEES WITH AIDS
This grouping includes all enrollees except ABD individuals without Medicare.

  A.   The contractor shall be paid special statewide capitation rates for
enrollees with AIDS.     B.   The contractor will be reimbursed double the AIDS
rate, once in a member lifetime, in the first month of payment for a recorded
diagnosis of AIDS, prospective and newly diagnosed. This is a
one-time-only-per-member payment, regardless of MCE.

8.5.2.10 RESERVED
8.5.3 NEWBORN INFANTS
The contractor shall be reimbursed for newborns from the date of birth through
the first 60 days after the birth through the period ending at the end of the
month in which the 60th day falls by a supplemental payment as part of the
supplemental maternity payment. Thereafter, capitation payments will be made
prospectively, i.e., only when the baby’s name and ID number are accreted to the
Medicaid eligibility file and formally enrolled in the contractor’s plan.

 



--------------------------------------------------------------------------------



 



8.5.4 SUPPLEMENTAL PAYMENT PER PREGNANCY OUTCOME (Not applicable to Plan H)
Costs for pregnancy outcomes are not included in the capitation rates. The
contractor shall be paid supplemental payments for pregnancy outcomes for all
eligibility categories.
Payment for pregnancy outcome shall be a single, predetermined lump sum payment.
This amount shall supplement the existing capitation rate paid. The Department
will make a supplemental payment to contractors following pregnancy outcome. For
purposes of this Article, pregnancy outcome shall mean each live birth, still
birth or miscarriage occurring at the thirteenth (13th) or greater week of
gestation. This supplemental payment shall reimburse the contractor for its
inpatient hospital/birthing center, antepartum, and postpartum costs incurred in
connection with delivery. Costs for care of the baby for the first 60 days after
the birth plus through the end of the month in which the 60th day falls are
included (See Section 8.5.3). Regional adjusted payment shall be made by the
State to the contractor based on an appropriate Diagnosis Related Group
(DRG) code pertaining to maternity outcomes (see Appendix, Financial Reporting
Manual for codes). The contractor shall submit encounter data of hospital and/or
birthing center claims paid for final pregnancy outcomes which will be assessed
and assigned to a DRG. No other services, inpatient hospital or otherwise,
rendered prior to final pregnancy outcome shall qualify or be payable for a
maternity supplement.
8.5.5 PAYMENT FOR CERTAIN BLOOD CLOTTING FACTORS
The contractor shall be paid separately for factor VIII and IX blood clotting
factors. Payment will be made by DMAHS to the contractor based on: 1) submission
of appropriate encounter data; and 2) notification from the contractor to DMAHS
within 12 months of the date of service of identification of individuals with
factor VIII or IX

 



--------------------------------------------------------------------------------



 



and greater dispersion around the average than other DMAHS populations. The
contractor shall be reimbursed not only on the basis of the demographic cells
into which individuals fall, but also on the basis of individual health status.
The Chronic Disability Payment System (CDPS) (University of California, San
Diego) is the HBPS or the system of Risk Adjustment that shall be used in this
contract. The methodology for CDPS specific to New Jersey is provided in the
Actuarial Certification Letter for Risk Adjustment issued separately to the
contractor. Two-A base capitation rates and a DDD mental health/substance abuse
add-on are developed for this population. These are:

  •   ABD without Medicare,     •   ABD — DDD without Medicare, Mental
Health/Substance Abuse add-on-component

The Risk adjustment process has four major components.

  •   Development of the base rates for the risk adjusted populations.     •  
Development of algebraic expressions that relate demographic and clinical
characteristics of beneficiaries to their expected, prospective covered health
care costs, relative to the cost of the average person in the populations. This
measure of cost relative to the average cost is known as the individual case
score. By definition, the average cost beneficiary will have a case score of
1.0, others with more or less costly conditions and demographic characteristics
will have scores that are greater or less than 1.0.     •   Compilation of case
scores for each beneficiary for whom requisite data are available and
establishment of criteria to assign case scores to those without claims and
eligibility data.     •   Calculation of an average case mix for each
participating contractor. This average case mix is normalized and used in
conjunction with the base capitation rate to determine the actual reimbursement
to the contractor for the risk-adjusted population, contemporaneous. with the
monthly remittance.

8.7 THIRD PARTY LIABILITY

  A.   General. The contractor, and by extension its providers and
subcontractors, hereby agree to:

  1.   Utilize, within sixty (60) days of learning of such sources, for claims
cost avoidance purposes, other available public or private sources of payment
for services rendered to enrollees in the contractor’s plan. “Third party”, for
the purposes of this Article, shall mean any person or entity who is or may be
liable to pay for the care and services rendered to a Medicaid beneficiary

 



--------------------------------------------------------------------------------



 



      (See N.J.S.A. 30:4D-3m). Examples of a third party include a beneficiary’s
health insurer, casualty insurer, a managed care organization, Medicare, or an
employer administered ERISA plan. Federal and State law requires that Medicaid
payments be last dollar coverage and should be utilized only after all other
sources of third party liability (TPL) are exhausted, subject to the exceptions
in Section F below.     2.   Report such information to the State by no later
than the fifteenth (15th) day after the close of the month during which the
contractor learns of such information using the TPL-1 form (found in the
Appendix, Section A.8.1) hard copy or diskette using standard software (i.e.
Microsoft Excel or Access) or a delimited text file.

  B.   Third Party Coverage Unknown. If coverage through health or casualty
insurance is not known or is unavailable at the time the claim is filed, then
the claim must be paid by the contractor and postpayment recovery will be
initiated by the State.     C.   Capitation Rates. Historic cost avoidance due
to the existence of liable third parties is embedded in the cost of medical
services delivery and is reflected in the capitation rates. The capitation rates
do not include any reductions due to tort recoveries, or to recoveries made by
the State from the estates of deceased Medicaid beneficiaries. The State will
initiate TPL recoveries and retain all monies derived there from for claims not
cost-avoided by the contractor.     D.   Categories. Third party resources are
categorized as 1) health insurance, 2) casualty insurance, 3) legal causes of
action for damages, and 4) estate recoveries.

Health Insurance. The State shall pursue and, collect payments from health
insurers when health insurance coverage is available. “Health insurance” shall
include, but not be limited to, coverage by any health care insurer, HMO,
Medicare, or an employer-administered ERISA plan. Funds so collected shall be
retained solely by the State. The contractor shall cooperate with the State in
all collection efforts, and shall also direct its providers and subcontractors
to do so. State collections resulting from such recovery actions will be
retained by the State.

  a.   The contractor shall submit, an electronic file of all paid, pended, and
denied claims for the previous two (2) years, including those of its
subcontractors to the State, or its designee, by no later than the thirtieth
(30th) day after the effective date of this amendment. Thereafter, the
contractor shall submit, an electronic file of all paid, pended, and denied
claims, including those of its subcontractors for

 



--------------------------------------------------------------------------------



 



      commercial HMO’s network, the HMO’s rules apply. Failure to follow the
HMO’s rules relieves both the contractor and the State of any liability forthe
cost of the care and services rendered to the beneficiary, subject to subarticle
4 below.

  4.   The only exception to subarticle 3 above is if the HMO’s rules cannot be
followed solely because emergency services were provided by a nonparticipating
provider, practitioner, or subcontractor because the services were immediately
required due to sudden or unexpected onset of a medical condition. In this
circumstance, the contractor remains responsible for the cost of the care and
services rendered to the beneficiary.     5.   If a Medicaid beneficiary
enrolled with the contractor is also enrolled in or covered by a health or
casualty insurer other than a Medicare or commercial HMO, the contractor is
fully responsible for coordinating benefits so as to maximize the utilization of
third party coverage in accordance with the provisions of this Article. The
contractor shall be responsible for payment of the enrollee’s coinsurance,
deductibles copayments, and other cost-sharing expenses, but the contractor’s
total liability shall not exceed what it would have paid in the absence of TPL.
The contractor shall coordinate benefits and payments with the health or
casualty insurer for services authorized by the contractor, but provided outside
the contractor’s plan. The contractor remains responsible for the costs incurred
by the beneficiary with respect to care and services which are included in the
contractor’s capitation rate, but which are not covered or payable under the
health or casualty insurer’s plan.     6.   The State. will continue to pay
Medicare Part A and Part B premiums for Medicare/Medicaid dual eligibles and
Qualified Medicare Beneficiaries,     7.   Any references to Medicare coverage
in this Article shall apply to both Medicare/Medicaid dual eligibles and
Qualified Medicare Beneficiaries.

J. Other Protections for Medicaid Enrollees.

  1.   The contractor shall not impose, or allow its participating providers or
subcontractors to impose, cost-sharing charges of any kind upon Medicaid
beneficiaries enrolled in the contractor’s plan pursuant to this contract, This
Article does not apply to individuals eligible solely through the NJ FamilyCare
Program Plan C, D, or H for whom providers will be required to collect
cost-sharing for certain services.

 



--------------------------------------------------------------------------------



 



  2.   The contractor’s obligations under this Article shall not be imposed upon
the enrollees, although the contractor shall require enrollees to cooperate in
the identification of any and all other potential sources of payment for
services. Instances of non-cooperation shall be referred to the State.     3.  
The contractor shall neither encourage nor require a Medicaid enrollee to reduce
or terminate TPL coverage.     4.   Unless otherwise permitted or required by
federal and State law, health care services cannot be denied to a Medicaid
enrollee because of a third party’s potential liability to pay for the services,
and the contractor shall ensure that its cost avoidance efforts do not prevent
an enrollee from receiving medically necessary services.

8.8 COMPENSATION/CAPITATION CONTRACTUAL REQUIREMENTS

A.   Contractor Compensation. Compensation to the contractor is the gross amount
payable to the contractor and shall consist of monthly capitation payments,
supplemental payments per pregnancy outcome/delivery, certain blood products for
hemophilia factors VIII & IX disorders, payment for certain HIV/AIDS drugs, and
payments for the non-risk Managed Care Service Administrator product.
Contractors must agree to enroll all non-exempt Aged, Blind and Disabled and NJ
FamilyCare beneficiaries to qualify to serve AFDC/TANF beneficiaries.   B.  
Capitation Payment Schedule. DMAHS hereby agrees to pay the capitation by the
fifteenth (15th) day of any month during which health care services will be
available to an enrollee; provided that information pertaining to enrollment and
eligibility, which is necessary to determine the amount of said payment, is
received by DMAHS within the time limitation contained in Article 5 of this
contract.   C.   Capitation Rates. The contractor shall receive monthly
capitation payments, for a defined scope of services to be furnished to a
defined number of enrollees, for providing the services contained in the
Benefits Package described in Article 4.1 of this contract. Such payments shall
be in accordance with 42 CFR 438.6(c). The contractor shall receive a rate
certification letter demonstrating actuarial soundness.   D.  
Adjustments-Calculation and Renegotiation of Capitation Rates. Capitation rates
are prospective in nature and will not be adjusted-recalculated retroactively or
subject to renegotiation during the contract period except as explicitly noted
in the contract. Capitation rates will be paid only for eligible beneficiaries
enrolled during the period for which the adjusted-capitation payments are being
made. Payments provided for under the contract will be denied for new enrollees
when, and for so long as, payments for those enrollees are denied by CMS under
42 C.F.R. 438.730. For enrollees with risk-adjusted capitation rates, the base

 



--------------------------------------------------------------------------------



 



    capitation rate is used to develop a risk-adjusted capitation payment for
the enrollee, derived from the population’s base capitation rate times the HMO
average risk case mix score for the month.   E.   Payment by State Fiscal Agent.
The State fiscal agent will make payments to the contractor.   F.   Payment in
Full. The monthly capitation payments plus supplemental payments for pregnancy
outcomes and payment for certain HIV/AIDS drugs and blood clotting factors VIII
and IX to the contractor shall constitute full and complete payment to the
contractor and full discharge of any and all responsibility by the Division for
the costs of all services that the contractor provides pursuant to this
contract.   G.   Payments to Providers. Payments shall not be made on behalf of
an enrollee to providers of health care services other than the contractor for
the benefits covered in Article Four and rendered during the term of this
contract.   H.   Time Period for Capitation- Payment per Enrollee. The monthly
capitation payment per enrollee is due to the contractor from the effective date
of an enrollee’s enrollment until the effective date of termination of
enrollment or termination of this contract, whichever occurs first.   I.  
Payment If Enrollment Begins after First Day of Month. When DMAHS’ capitation
payment obligation is computed, if an enrollee’s coverage begins after the first
day of a month, DMAHS will pay the contractor a fractional capitation payment
that is proportionate to the part of the month during which the contractor
provides coverage. Payments are calculated and made to the last day of a
calendar month except as noted in this Article.   J.   Risk Assumption. The
capitation rates shall not include any amount for recoupment of any losses
suffered by the contractor for risks assumed under this contract or any prior
contract with the Department.   K.   Hospitalizations. For any eligible person
who applies for participation in the contractor’s plan, but who is hospitalized
prior to the time coverage under the plan becomes effective, such coverage shall
not commence until the date after such person is discharged from the hospital
and DMAHS shall be liable for payment for the hospitalization, including any
charges for readmission within forty-eight (48) hours of discharge for the same
diagnosis. If an enrollee’s disenrollment or termination becomes effective
during a hospitalization, the contractor shall be liable for hospitalization
until the date such person is discharged from the hospital, including any
charges for readmission within forty-eight (48) hours of discharge for the same
diagnosis. The contractor must notify DMAHS of these occurrences to facilitate
payment to appropriate providers.

 



--------------------------------------------------------------------------------



 



STATE OF NEW JERSEY
SFY 2007
MANAGED CARE CAPITATION RATES
AND MANAGED CARE SERVICES ADMINISTRATOR FEES
******REDACTED*****.

 